Exhibit 10.10(q)(1)

EXECUTION COPY




LEASE AGREEMENT

Among

GE CAPITAL PUBLIC FINANCE, INC.,

as Bondholder,

and

THE UNIFIED GOVERNMENT OF WYANDOTTE COUNTY/KANSAS CITY, KANSAS,

as Lessor,

and

MIDWEST GRAIN PRODUCTS, INC.,

as Lessee



Dated as of August 1, 2001





_________________________
  


THIS INSTRUMENT CONSTITUTES A SECURITY AGREEMENT
UNDER THE KANSAS UNIFORM COMMERCIAL CODE.

_________________________







--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)




LEASE AGREEMENT

Bondholder: GE Capital Public Finance, Inc.
Suite 470
8400 Normandale Lake Boulevard
Minneapolis, MN 55437
Telephone:  (800) 346-3164
Telecopier:  (952) 897-5601       Lessor: The Unified Government of Wyandotte
County/Kansas City, Kansas
701 N. 7th Street, 9th Floor
Kansas City, KS 66101
Telephone:  (913) 573-5076
Telecopier:  (913) 573-5243       Lessee: Midwest Grain Products, Inc.
1300 Main Street
Atchinson, KS 66002
Telephone:  (913) 367-1480
Telecopier:  (913) 367-0192



THIS LEASE AGREEMENT dated as of August 1, 2001 (this “Agreement”) among GE
Capital Public Finance, Inc., a Delaware corporation, as bondholder (with its
successors and assigns, “Bondholder”), The Unified Government of Wyandotte
County/Kansas City, Kansas, a municipal corporation duly organized and validly
existing under the laws of the State of Kansas (the “State”), as lessor
(“Lessor”), and Midwest Grain Products, Inc., a Kansas corporation, as lessee
(“Lessee”).

WHEREAS, Lessor is authorized and empowered under the laws of the State,
including KSA § 12-1740 et. seq., as now in effect and as may from time to time
hereafter be amended and supplemented (the “Act”), to issue industrial
development revenue bonds and to enter into lease agreements, contracts and
other instruments and documents necessary or convenient to obtain Leases for the
purpose of facilitating the financing of certain projects as described in the
Act; and

WHEREAS, in furtherance of the purposes of the Act, Lessor proposes to finance
all or a portion of the acquisition and rehabilitation of the Project (as
hereinafter defined) by Lessee pursuant to this Agreement by issuing the Bond
(as hereinafter defined); and

WHEREAS, Lessee has obtained or will obtain title to the Project and will sell
the Project to Lessor in exchange for Lessor’s agreeing to obtain the financing
from Bondholder and to make certain payments in accordance with this Agreement;
and


1


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


WHEREAS, in order to obtain funds to make such payments, Lessor proposes to
lease the Project to Lessee in exchange for Lessee’s agreeing to make Lease
Payments (as hereinafter defined) in accordance with this Agreement; and

WHEREAS, Lessee shall make Lease Payments directly to Bondholder as assignee of
Lessor and holder of the Bond pursuant to the terms set forth in this Agreement;
and

WHEREAS, this Agreement and the Bond shall not be deemed to constitute a debt or
liability or moral obligation of the State or any political subdivision thereof,
or a pledge of the faith and credit or taxing power of the State or any
political subdivision thereof, but shall be a special obligation payable solely
from the Lease Payments payable hereunder by Lessee to Bondholder as assignee of
Lessor;

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and in consideration of the premises contained in this Agreement,
Bondholder, Lessor and Lessee agree as follows:


ARTICLE I


DEFINITIONS AND EXHIBITS

           Section 1.01.  Definitions.  The following terms used herein will
have the meanings indicated below unless the context clearly requires otherwise:

“Acquisition Costs” means the contract price paid or to be paid to the Vendors
or reimbursed to Lessee for any portion of the Project upon Lessee’s acceptance
thereof, including administrative, engineering, legal, financial and other costs
incurred by Bondholder, Lessor, Lessee, Escrow Agent and Vendors in connection
with the acquisition and rehabilitation and financing by Bondholder of such
Project.

“Agreement” means this Agreement, including all exhibits hereto, as any of the
same may be supplemented or amended from time to time in accordance with the
terms hereof.

“Assignment” means the Assignment of Rents and Leases dated as of August 1, 2001
executed by Lessee in favor of Bondholder.

“Bond” means Lessor’s $6,500,000 Industrial Development Revenue Bond (Midwest
Grain Products, Inc. Project) Series 2001 in the form attached hereto as
Exhibit F.

“Bondholder” means (i) GE Capital Public Finance, Inc., acting as bondholder
under this Agreement, (ii) any surviving, resulting or transferee corporation of
GE Capital Public Finance, Inc., and (iii) except where the context requires
otherwise, any assignee(s) of Bondholder.

“Business Day” means a day other than a Saturday or Sunday on which banks are
generally open for business in New York, New York.


2


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


“Code” means the Internal Revenue Code of 1986, as amended, and United States
Treasury regulations promulgated thereunder.

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default as provided in Article XI hereof.

“Determination of Taxability” means any determination, decision or decree by the
Commissioner of Internal Revenue, or any District Director of Internal Revenue
or any court of competent jurisdiction, or an opinion obtained by Bondholder of
counsel qualified in such matters, that an Event of Taxability shall have
occurred. A Determination of Taxability also shall be deemed to have occurred on
the first to occur of the following:

  

(a)     the date when Lessee files any statement, supplemental statement, or
other tax schedule, return or document, which discloses that an Event of
Taxability shall have occurred; or

        

(b)     the effective date of any federal legislation enacted after the date of
this Agreement or promulgation of any income tax regulation or ruling by the
Internal Revenue Service that causes an Event of Taxability after the date of
this Agreement; or

        

(c)     if upon sale, lease or other deliberate action taken with respect to the
Project within the meaning of Treas. Reg. § 1.141-2(d), the failure to receive
an unqualified opinion of bond counsel to the effect that such deliberate action
will not cause interest payable by Lessee hereunder to become includable in the
gross income of the recipient.


“Environmental Laws” means any federal, state and local laws relating to
emissions, discharges, releases of Hazardous Wastes or Materials into ambient
air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Wastes or Materials.

“Escrow Agent” means Commerce Bank, N.A., as escrow agent under the Escrow
Agreement, and its successors and assigns permitted under the Escrow Agreement.

“Escrow Agreement” means the Escrow Agreement dated as of August 1, 2001 among
Bondholder, Lessor, Lessee and Escrow Agent.

“Escrow Fund” means the fund established and held by Escrow Agent pursuant to
the Escrow Agreement.

“Event of Taxability” means, if as the result of any act, failure to act or use
of the proceeds of the Lease, a change in use of the Project or any
misrepresentation or inaccuracy in any of the representations, warranties or
covenants contained in this Agreement or the Tax Compliance Agreement by Lessor
or Lessee or the enactment of any federal legislation after the date of this
Agreement or the promulgation of any income tax regulation or ruling by the
Internal Revenue Service after the date of this Agreement, the Interest is or
becomes includable in Bondholder’s gross income.


3


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


“Gross-Up Rate” means, with respect to any Interest payment (including payments
made prior to the Event of Taxability), the rate necessary to calculate a total
payment in an amount sufficient such that the sum of the Interest payment plus
an additional payment would, after reduced by the federal tax (including
interest and penalties) actually payable thereon, equal the amount of the
Interest payment.

“Hazardous Substances Agreement” means the Certificate and Indemnity Agreement
regarding Hazardous Substances dated as of August 1, 2001 executed by Lessee for
the benefit of Bondholder.

“Hazardous Waste or Materials” means any substance or material defined in or
designated as hazardous or toxic wastes, hazardous or toxic material, a
hazardous, toxic or radioactive substance, or other similar term, by any
Environmental Law now or hereafter in effect.

“Interest” means the portion of any payment from Lessor to Bondholder designated
as and comprising interest as shown in Exhibit A hereto.

“Lease” means the lease from Lessor to Lessee pursuant to this Agreement.

“Lease Payments” means the lease payments payable by Lessee pursuant to the
provisions of this Agreement and the Bond as specifically set forth in Exhibit A
hereto. As provided in Article II hereof, Lease Payments shall be payable by
Lessee directly to Bondholder, as assignee of Lessor and holder of the Bond, in
the amounts and at the times as set forth in Exhibit A hereto.

“Lease Proceeds” means the total amount of money to be paid to (i) Escrow Agent
for deposit and application in accordance with the Escrow Agreement and (ii)
Lessee for reimbursement of expenditures made by Lessee for the Project.

“Lessee” means Midwest Grain Products, Inc., a Kansas corporation.

“Lessor” means The Unified Government of Wyandotte County/Kansas City, Kansas,
acting as lessor under this Agreement.

“Mortgage” means the Mortgage, Security Agreement, Assignment of Leases and
Rents and Fixture Filing dated as of the date hereof executed by Lessee in favor
of Bondholder, relating to the Project.

“Note Agreement” means the Note Agreement dated as of August 1, 1993, as amended
and supplemented and in effect on the date hereof, between Lessee and Principal
Mutual Life Insurance Company, without giving effect to any amendment thereof or
supplement thereto after the date hereof, which Note Agreement shall be deemed
to apply to Lessee and to the Lease under this Agreement (in lieu of the
obligations under the Note Agreement) and shall survive this Agreement
notwithstanding any termination of the Note Agreement.

“Permitted Exceptions” means the permitted exceptions listed on Exhibit J
hereto.


4


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


“Personal Property” means the property and equipment acquired as part of the
Project as set forth on Exhibit B hereto.

“Prepayment Amount” means the amount which Lessee may or must from time to time
pay or cause to be paid to Bondholder as assignee of Lessor and holder of the
Bond in order to prepay the Lease and the Bond, as provided in Section 2.07
hereof, such amounts being set forth in Exhibit A hereto, together with accrued
interest and all other amounts due hereunder.

“Principal” means the portion of any Lease Payment designated as principal in
Exhibit A hereto.

“Project” means (i) all of Lessee’s estate, right, title and interest, now
owned, including any reversion or remainder interest, in the real property
located in the City of Kansas City, County of Wyandotte, State of Kansas
described on Exhibit I hereto, including all heretofore vacated alleys and
streets abutting the property, and all easements, rights, appurtenances,
tenements, hereditaments, rents, royalties, mineral, oil and gas rights and
profits, water, water rights and water stock appurtenant to the property
(collectively, the “Premises”), (ii) all buildings, structures, improvements,
parking areas, landscaping and fixtures now erected on, attached to, or used or
adapted for use in the operation of such real property, including (without
limitation) all heating, air conditioning, manufacturing and incinerating
apparatus and equipment; all boilers, engines, motors, dynamos, generating
equipment, piping and plumbing fixtures, water heaters, ranges, cooking
apparatus and mechanical kitchen equipment, refrigerators, freezers, cooling,
ventilating, sprinkling and vacuum cleaning systems, fire extinguishing
apparatus, gas and electric fixtures, carpeting, floor coverings, underpadding,
elevators, escalators, partitions, mantels, built-in mirrors, window shades,
blinds, draperies, screens, storm sash, awnings, signs, furnishings of public
spaces, halls and lobbies, and shrubbery and plants (other than manufacturing
equipment not included as a portion of the Personal Property), (iii) the
Personal Property, and (iv) the property and the improvements acquired or
constructed with the Rehabilitation Expenditures.

“Property” means, collectively, all of Lessee’s estate, right, title and
interest, now owned or hereafter acquired, including any reversion or remainder
interest, in the real property located in the City of Kansas City, County of
Wyandotte, State of Kansas described on Exhibit I hereto, including all
heretofore or hereafter vacated alleys and streets abutting the property, and
all easements, rights, appurtenances, tenements, hereditaments, rents,
royalties, mineral, oil and gas rights and profits, water, water rights and
water stock appurtenant to the property; together with all of Lessee’s estate,
right, title and interest, now owned or hereafter acquired, in:

  

(a)     all buildings, structures, improvements, parking areas, landscaping,
equipment, software intangibles, fixtures and articles of property now or
hereafter erected on, attached to, or used or adapted for use in the operation
of the Premises, including (without limitation) all heating, air conditioning,
manufacturing and incinerating apparatus and equipment; all boilers, engines,
motors, dynamos, generating equipment, piping and plumbing fixtures, water
heaters, ranges, cooking apparatus and mechanical kitchen equipment,
refrigerators, freezers, cooling, ventilating, sprinkling and vacuum cleaning
systems, fire extinguishing apparatus, gas and electric fixtures, carpeting,
floor coverings, underpadding, elevators, escalators, partitions, mantels,
built-in mirrors,



5


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


  

window shades, blinds, draperies, screens, storm sash, awnings, signs,
furnishings of public spaces, halls and lobbies, and shrubbery and plants, and
including also all interest of any owner of the Premises in any of such items
hereafter at any time acquired under conditional sale contract, chattel mortgage
or other title retaining or security instrument, but excluding any manufacturing
equipment now or hereafter acquired that does not consist of any portion of the
Personal Property (all of the foregoing together with any replacements thereto
are referred to herein as the “Improvements”);

  

  

  

(b)     all compensation, awards, damages, rights of action and proceeds,
including interest thereon and/or the proceeds of any policies of insurance
therefor, arising out of or relating to a (i) taking or damaging of the Premises
or Improvements thereon by reason of any public or private improvement,
condemnation proceeding (including change of grade), sale or transfer in lieu of
condemnation, or fire, earthquake or other casualty, or (ii) any injury to or
decrease in the value of the Premises or the Improvements for any reason
whatsoever;

  

  

  

(c)     all the right, title and interest of Lessee in, to and under all written
and oral leases and rental agreements (including extensions, renewals and
subleases; all of the foregoing shall be referred to collectively herein as the
“Leases”) now or hereafter affecting the Premises including, without limitation,
all rents, issues, profits and other revenues and income therefrom and from the
renting, leasing or bailment of Improvements and equipment, all guaranties of
tenants’ performance under the Leases, all letter of credit rights and all other
supporting obligations associated with the Leases, and all rights and claims of
any kind that Lessee may have against any tenant under the Leases or in
connection with the termination or rejection of the Leases in a bankruptcy or
insolvency proceeding; and the leasehold estate, if applicable;

  

  

  

(d)     plans, specifications, contracts, documents and agreements relating to
the design or construction of the Improvements; Lessee’s rights under any
payment, performance or other bond in connection with the design or construction
of the Improvements; all landscaping and construction materials, supplies and
equipment used or to be used or consumed in connection with construction of the
Improvements, whether stored on the Premises or at some other location; and
contracts, agreements and purchase orders with contractors, subcontractors,
suppliers and materialmen incidental to the design or construction of the
Improvements;

  

  

  

(e)     all books, records, surveys, reports and other documents related to the
Premises, the Improvements, the Leases or other items of Property described
herein; and

  

  

  

(f)     all additions, accessions, replacements, substitutions, proceeds and
products of the real and personal property, tangible and intangible, described
herein.


“Purchase Agreements” means Lessee’s purchase agreements with Vendors of the
Project.

“Purchase Price” means $6,500,000.


6


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


“Rehabilitation Expenditures” means those capital expenditures to be incurred by
Lessee with respect to the Project as set forth on Exhibit C hereto.

“State” means the State of Kansas.

“Tax Compliance Agreement” means the Tax Compliance Agreement of even date
herewith among Lessee, Lessor and Escrow Agent, as such Tax Compliance Agreement
may be amended from time to time in accordance with its terms.

“UCC” means the Uniform Commercial Code as adopted and in effect in the State.

“Vendor” means the manufacturer, contractor or vendor of any portion of the
Project, as well as the agents or dealers of the manufacturer or contractor,
from whom Lessee has purchased or is purchasing portions of the Project.

        Section 1.02.  Exhibits The following exhibits are attached hereto and
made a part hereof:

Exhibit A:

Schedule of Lease Payments setting forth the Lease Payments and Prepayment
Amounts.

      Exhibit B: Description of Personal Property.       Exhibit C: Description
of Rehabilitation Expenditures.       Exhibit D: Reserved.       Exhibit E:
Reserved.       Exhibit F: Form of Bond.       Exhibit G: Form of Certificate of
Chief Financial Officer.       Exhibit H: Reserved.       Exhibit I: Legal
Description of Real Property.       Exhibit J: List of Permitted Exceptions.   
   Exhibit K: List of Trade Names.       Exhibit L: Survey Requirements.      
Exhibit M: Permanent Lease Insurance Requirements.       Exhibit N: Phase I
Requirements.




7


--------------------------------------------------------------------------------


         Section 1.03.  Rules of Construction.  (a)   The singular form of any
word used herein, including the terms defined in Section 1.01 hereof, shall
include the plural, and vice versa.  The use herein of a word of any gender
shall include correlative words of all genders.

(b)      Unless otherwise specified, references to Articles, Sections and other
subdivisions of this Agreement are to the designated Articles, Sections and
other subdivision of this Agreement as originally executed. The words “hereof,”
“herein,” “hereunder” and words of similar import refer to this Agreement as a
whole.

(c)      The headings or titles of the several articles and sections shall be
solely for convenience of reference and shall not affect the meaning,
construction or effect of the provisions hereof.


ARTICLE II


FINANCING OF PROJECT AND TERMS OF LEASE

         Section 2.01.  Acquisition of Project.  (a)  Lessee either has obtained
or shall obtain the Project pursuant to one or more Purchase Agreements from one
or more Vendors. Lessee shall remain liable to the Vendor or Vendors in respect
of its duties and obligations in accordance with each Purchase Agreement and
shall bear the risk of loss with respect to any loss or claim relating to any
portion of the Project covered by any Purchase Agreement, and neither Bondholder
nor Lessor shall assume any such liability or risk of loss. Lessee covenants and
agrees to pay or cause to be paid such amounts as may be necessary to complete
the acquisition, installation, construction and improvement of the Project and
to ensure that the Project is operational to the extent that the Lease Proceeds
are insufficient to cause such acquisition, installation, construction and
improvement.

(b)      Lessee agrees to sell, and does hereby sell, to Lessor the Project on
the terms and conditions of this Agreement, and Lessor agrees to purchase, and
subject to the satisfaction of the conditions contained in Article III hereof,
does purchase the Project in accordance with the terms and conditions of this
Agreement, at the Purchase Price. Lessor and Lessee agree that, upon payment of
the Purchase Price by Lessor to Lessee, title to the Project shall be deemed to
be conveyed to and vested in Lessor. Lessee agrees to execute any and all
documents, certificates and agreements necessary to effectuate such purchase of
the Project.

(c)      Lessor agrees to lease and hereby leases the Project to Lessee, and
Lessee agrees to lease and hereby leases, the Project from Lessor in accordance
with the terms and conditions of this Agreement. Lessee agrees that it shall be
liable for all of its obligations under any agreements with Vendors in the event
that the conditions contained in Article III hereof are not satisfied or the
Lease Proceeds are not applied as provided in Section 2.02 hereof for any
reason. Lessor and Lessee agree to execute any and all documents, certificates
and agreements necessary to effectuate such lease of the Project.

(d)      Title to the Project shall pass from Lessor to Lessee automatically and
without further act upon the end of the term of this Agreement. Lessor agrees to
execute any and all documents, certificates and agreements necessary to
effectuate such transfer of the Project.


8


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


         Section 2.02.  Lease.  Bondholder hereby agrees, subject to the terms
and conditions of this Agreement, to purchase the Bond in the amount of
$6,500,000; Lessor hereby agrees, subject to the terms and conditions of this
Agreement, to issue the Bond and to use the proceeds thereof to purchase the
Project from Lessee; and Lessee hereby agrees to lease the Project from Lessor.
The basic term of the Lease is seven years, commencing upon the delivery of this
Agreement, and with a scheduled termination date of September 1, 2008. Upon
fulfillment of the conditions set forth in Article III hereof, Bondholder shall
(i) deposit $900,000.00 of the Lease Proceeds in the Escrow Fund to be held,
invested and disbursed for Rehabilitation Expenditures, as provided in the
Escrow Agreement and (ii) disburse $5,600,000.00 of the Lease Proceeds to Lessee
for reimbursement of expenditures previously made by Lessee for the Project.
Lessor’s obligation to make payments on the Bond, and Lessee’s obligation to
repay the Lease, shall commence, and interest shall begin to accrue, on the date
that Lease Proceeds are deposited in the Escrow Fund and disbursed to Lessee.

         Section 2.03.  Interest.  The principal amount of the Bond and the
Lease hereunder outstanding from time to time shall bear interest (computed on
the basis of actual days elapsed in a 360-day year) at the rate of five and
twenty-three hundredths percent (5.23%). Interest accruing on the principal
balance of the Bond and the Lease outstanding from time to time shall be payable
as provided in Exhibit A and in the Bond and upon earlier demand in accordance
with the terms hereof or prepayment in accordance with the terms of the Bond and
Section 2.07 hereof. Upon the occurrence of a Determination of Taxability,
Lessee shall, with respect to future interest payments, begin making Lease
Payments calculated at the Gross-Up Rate. In addition, Lessee shall make
immediately upon demand of Bondholder a payment to Bondholder sufficient to
supplement prior Lease Payments to the Gross-Up Rate.

         Section 2.04.  Payments.  Lessor shall pay the principal of, premium,
if any in accordance with Section 2.07 hereof, and interest on the Bond, but
only out of the amounts paid by Lessee pursuant to this Agreement. Lessee shall
pay to Bondholder, as assignee of Lessor, Lease Payments, in the amounts and on
the dates set forth in Exhibit A hereto. As security for its obligation to pay
the principal of, premium, if any in accordance with Section 2.07 hereof, and
interest on the Bond, Lessor assigns to Bondholder all of Lessor’s right to
receive Lease Payments from Lessee hereunder, all of Lessor’s rights hereunder
and all of Lessor’s right, title and interest in and to the Project, and Lessor
irrevocably constitutes and appoints Bondholder and any present or future
officer or agent of Bondholder as its lawful attorney, with full power of
substitution and resubstitution, and in the name of Lessor or otherwise, to
collect the Lease Payments and any other payments due hereunder and under the
Bond and to sue in any court for such Lease Payments or other payments, to
exercise all rights hereunder with respect to the Project, and to withdraw or
settle any claims, suits or proceedings pertaining to or arising out of this
Agreement upon any terms. Such Lease Payments and other payments shall be made
by Lessee directly to Bondholder, as Lessor’s assignee and holder of the Bond,
and shall be credited against Lessor’s payment obligations hereunder and under
the Bond. No provision, covenant or agreement contained in this Agreement or any
obligation imposed on Lessor herein or under the Bond, or the breach thereof,
shall constitute or give rise to or impose upon Lessor a pecuniary liability, a
charge upon its general credit or taxing powers or a pledge of its general
revenues. In making the agreements, provisions and covenants set forth in this
Agreement, Lessor has not obligated itself except with respect to the Project
and the application of the Lease Payments to be


9


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


paid by Lessee hereunder. All amounts required to be paid by Lessee hereunder
shall be paid in lawful money of the United States of America in immediately
available funds. No recourse shall be had by Bondholder or Lessee for any claim
based on this Agreement, the Bond or the Tax Compliance Agreement against any
director, officer, employee or agent of Lessor alleging personal liability on
the part of such person, unless such claim is based on the willful dishonesty of
or intentional violation of law by such person.

         Section 2.05.  Payment on Non-Business Days.   Whenever any payment to
be made hereunder or under the Bond shall be stated to be due on a day which is
not a Business Day, such payment may be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of interest or the fees hereunder, as the case may be.

         Section 2.06.  Lease Payments To Be Unconditional.   The obligations of
Lessee to make the Lease Payments required under this Article II and to make
other payments hereunder and to perform and observe the covenants and agreements
contained herein shall be absolute and unconditional in all events, without
abatement, diminution, deduction, setoff or defense for any reason, including
(without limitation) any failure of the Project to be delivered or installed,
any defects, malfunctions, breakdowns or infirmities in the Project or any
accident, condemnation, destruction or unforeseen circumstances. Notwithstanding
any dispute between Lessee and any of Lessor, Bondholder, any Vendor or any
other person, Lessee shall make all Lease Payments when due and shall not
withhold any Lease Payments pending final resolution of such dispute, nor shall
Lessee assert any right of set-off or counterclaim against its obligation to
make such payments required under this Agreement.

         Section 2.07.  Prepayments.  (a)  Lessee may, in its discretion, prepay
the Lease and the Bond in whole at any time after the third anniversary of the
date hereof by paying the applicable Prepayment Amount.

(b)      Lessee shall prepay the Lease and the Bond in whole or in part at any
time pursuant to Article IX hereof by paying the applicable Prepayment Amount.

(c)      Lessee shall prepay the Lease and the Bond in full immediately upon
demand of Bondholder after the occurrence of an Event of Default by paying the
applicable Prepayment Amount.

(d)      Lessee shall prepay the Lease and the Bond in full immediately upon
demand of Bondholder after the occurrence of a Determination of Taxability by
paying the applicable Prepayment Amount plus an amount necessary to supplement
the prior Lease Payments to the Gross-Up Rate.

(e)      The amounts due hereunder shall be repaid, and the amounts due under
the Bond shall be paid, in part with funds remaining in the Escrow Fund upon
termination of the Escrow Agreement as provided in Sections 2.03 or 2.04 of the
Escrow Agreement.




10


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


Upon any prepayment in part of the Lease and the Bond other than pursuant to
Section 2.03 of the Escrow Agreement, the prepayment shall be applied to the
Principal portion of the Lease Payments in the inverse order of maturity.

         Section 2.08.  Security.   The obligations of Lessee to make the Lease
Payments required by this Article II and to make other payments hereunder and to
perform or observe the covenants and agreements contained herein shall be
secured, among other things, by a security interest in the Project, and pursuant
to the Mortgage covering the Project as described therein, and by certain other
documents executed and delivered in connection herewith. Nothing herein shall
limit the liability of Lessee under the Hazardous Substances Agreement.


ARTICLE III


CONDITIONS PRECEDENT

Bondholder’s agreement to purchase the Bond and to disburse the Lease Proceeds
shall be subject to the condition precedent that Bondholder shall have received
all of the following, each in form and substance satisfactory to Bondholder:

  

(a)     This Agreement, properly executed on behalf of Lessor and Lessee, and
each of the Exhibits hereto properly completed.

  

  

  

(b)     The Bond, properly executed on behalf of Lessor.

  

  

(c)    The Tax Compliance Agreement, properly executed on behalf of Lessor and
Lessee.

  

  

  

(d)     The Mortgage, properly executed on behalf of Lessee.

  

  

  

(e)     The Assignment, property executed on behalf of Lessee.

  

  

  

(f)     The Hazardous Substances Agreement, properly executed on behalf of
Lessee.

  

  

  

(g)     The Escrow Agreement, properly executed on behalf of Lessor, Lessee and
Escrow Agent.

  

  

  

(h)    A certificate of the Secretary or an Assistant Secretary of Lessee, as to
(i) the resolutions of the board of directors and, if required, the shareholders
of Lessee, authorizing the execution, delivery and performance of this
Agreement, the Mortgage, the Assignment, the Hazardous Substance Agreement, the
Escrow Agreement and the Tax Compliance Agreement and any related documents,
(ii) the bylaws of Lessee, and (iii) the signatures of the officers or agents of
Lessee authorized to execute and deliver this Agreement, the Mortgage, the
Assignment, the Hazardous Substance Agreement, the Escrow Agreement Tax
Compliance Agreement and other instruments, agreements and certificates on
behalf of Lessee.

  

  

  

(i)     Currently certified copies of the Articles of Incorporation of Lessee.



11


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


  

(j)    A Certificate of Good Standing issued as to Lessee by the Secretary of
the State of the state of Lessee’s incorporation not more than 10 days prior to
the date hereof.

  

  

  

(k)     Certificates of the insurance required hereunder, containing a lender’s
loss payable clause or endorsement in favor of Bondholder and permanent loan
insurance requirements set forth in Exhibit M hereto.

  

  

  

(l)    A completed and executed Form 8038 or evidence of filing thereof with the
Secretary of Treasury.

  

  

  

(m)     An ordinance taken by or on behalf of Lessor to authorize the
transactions contemplated hereby.

  

  

  

(n)     Evidence that the issuance of the Bond for the purpose of financing of
the Project has been approved by the “applicable elected representative” of
Lessor after a public hearing held upon reasonable notice.

  

  

  

(o)     As applicable, financing statements executed by Lessee, as debtor, and
naming Lessor, as secured party, and Bondholder, as assignee.

  

  

  

(p)     Financing statements executed by Lessor, as debtor, and naming
Bondholder, as secured party.

  

  

  

(q)     Current searches of appropriate filing offices showing that (i) no state
or federal tax liens have been filed and remain in effect against Lessee,
(ii) no financing statements have been filed and remain in effect against Lessee
relating to the Project except those financing statements filed by Bondholder,
(iii) Bondholder has necessary to perfect the security interest created pursuant
to this Agreement and (iv) Bondholder has duly filed all financing statements
necessary to perfect the transfer of Lessor’s interest in this Agreement and the
Lease Payments.

  

  

  

(r)     An opinion of counsel to Lessee, addressed to Bondholder and Lessor, in
form and substance acceptable to Bondholder and Lessor.

  

  

  

(s)     An opinion of counsel to Lessor, addressed to Bondholder and Lessee, in
form and substance acceptable to Bondholder and Lessee.

  

  

  

(t)     An environmental engineering report for the Premises prepared by an
engineer, and in a manner satisfactory to Bondholder, based upon an
investigation relating to and making appropriate inquiries concerning the
Premises and in substantial compliance with the Environmental Phase I
Requirements set forth in Exhibit N hereto.

  

  

  

(u)     A completed Environmental Questionnaire in the form provided by
Bondholder executed on behalf of Lessee.

  

  

  

(v)     An as built survey of the Project prepared in compliance with the
requirements set forth in Exhibit L hereto.


12


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


  

(w)     An ALTA (or equivalent) mortgagee policy of title insurance in the
amount of $3,120,000.00, with endorsements as Bondholder may require, containing
no exceptions to title (printed or otherwise) which are unacceptable to
Bondholder, and insuring that the Mortgage is a first-priority lien on the
Project. Without limitation, such policy shall (i) be in the ALTA 1992 form
(deleting arbitration and creditors’ rights, if permissible) or, if not
available, the form commonly used in the State, insuring Bondholder and its
successors and assigns; and (ii) include the following endorsements and/or
affirmative coverages: (A) ALTA 9 Comprehensive, (B) Survey, (C) Access,
(D) Subdivision, (E) Tax Parcel and (F) Address and Improvement.

  

  

  

(x)     A zoning compliance letter from the applicable City Planner’s, County
Clerk’s or Zoning Department’s office. Without limitation, such zoning
compliance letter shall (i) provide the zoning classification code for the
property, (ii) be addressed to Lessee and Bondholder, (iii) include the address
of the Property, (iv) describe the type(s) of permitted use of the Property, and
(v) include an expiration-dated copy of conditions or restrictions of use. If
the applicable governmental agency does not, or is unwilling to, provide the
required zoning compliance letter, Bondholder will require an ALTA 3.1 Zoning
Endorsement (with additional coverage for number and type of parking spaces) to
the mortgagee policy of title insurance.

  

  

  

(y)     A copy of the final, permanent and unconditional Certificate of
Occupancy for the Project.

  

  

  

(z)     An engineer’s “walk-through” inspection prepared by an engineer
acceptable to Bondholder at Lessee’s expense stating that the Project was built
in conformance with approved plans and specifications with no evident structural
deficiencies and including the building’s compliance with the Americans with
Disabilities Act of 1990 and all regulations promulgated thereunder.

  

  

  

(aa)   A Final Appraisal of the Project addressed to Bondholder, in form and
substance acceptable to Bondholder and prepared by an MAI certified appraiser
acceptable to Bondholder in conformance with the guidelines and recommendations
set forth in the Uniform Standards of Professional Appraisal Practice (USPAP)
and the requirements of the Code of Professional Ethics and Standards of
Professional Appraisal Practice of the Appraisal Institute. In addition to the
foregoing requirements, whenever the Income Approach is utilized by the
appraiser, the report shall include a direct capitalization analysis as well as
a discounted cash flow analysis and a final estimate of value based on the
property’s fee simple estate.

  

  

  

(bb)   An opinion of special tax counsel, addressed to Bondholder, Lessor and
Lessee, in form and substance acceptable to the addressees.

  

  

  

(cc)   Payment of Bondholder’s fees, commissions and expenses required by
Section 12.01 hereof.


13


--------------------------------------------------------------------------------


  

(dd)   Payment of Lessor’s fees, commissions and expenses incurred in connection
with this Agreement and the transactions contemplated hereby.

  

  

  

(ee)   Any other documents or items reasonably required by Bondholder.

  

  

  

(ff)   Payment of Lessor’s Bond origination fee.


Bondholder’s agreement to purchase the Bond, to disburse the Lease Proceeds and
to consider approval of any disbursement from the Escrow Fund shall be subject
to the further conditions precedent that on the date thereof:

  

(gg)   Each of the items required for a disbursement pursuant to the Escrow
Agreement.

  

  

  

(hh)   Invoice(s) and/or bill(s) of sale relating to the Project and, if such
invoices have been paid by Lessor or Lessee, evidence of payment thereof and, if
applicable, evidence of official intent to reimburse such payment as required by
the Code.

  

  

  

(ii)   The representations and warranties contained in Articles IV and V hereof
are correct on and as of the date of such disbursement as though made on and as
of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

  

  

  

(jj)   No event has occurred and is continuing, or would result from the Bond or
the Lease which constitutes a Default, an Event of Default or a Determination of
Taxability.



ARTICLE IV


REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSOR

Lessor represents, warrants and covenants for the benefit of Bondholder and
Lessee, as follows:

  

(a)     Lessor is a municipal corporation duly created and validly existing
under the Constitution and laws of the State.

  

  

  

(b     Lessor will exercise its best efforts to preserve and keep in full force
and effect its existence as a municipal corporation.

  

  

  

(c)     Lessor is authorized under the Constitution and laws of the State to
issue the Bond and to enter into this Agreement, the Escrow Agreement, the Tax
Compliance Agreement and the transactions contemplated hereby and to perform all
of its obligations hereunder.

  

  

  

(d)     Lessor has duly authorized the issuance of the Bond and the execution
and delivery of this Agreement, the Escrow Agreement and the Tax Compliance
Agreement under the terms and provisions of the resolution of its governing body
or by other appropriate official approval, and further represents, covenants and
warrants that all requirements have been met and procedures have occurred in
order to ensure the enforceability of the Bond, this Agreement, the Escrow
Agreement and the Tax



14


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


  

Compliance Agreement against Lessor, and Lessor has complied with such public
bidding requirements as may be applicable to the Bond, this Agreement, the
Escrow Agreement and the Project. Lessor has taken all necessary action and has
complied with all provisions of the Act, including but not limited to the making
of the findings required by the Act, required to make the Bond, this Agreement,
the Escrow Agreement and the Tax Compliance Agreement the valid and binding
obligation of Lessor.

  

  

  

(e)     The officer of Lessor executing the Bond, this Agreement, the Escrow
Agreement, the Tax Compliance Agreement and any related documents has been duly
authorized to issue the Bond and to execute and deliver this Agreement, the
Escrow Agreement and the Tax Compliance Agreement and such related documents
under the terms and provisions of a resolution of Lessor’s governing body, or by
other appropriate official action.

  

  

  

(f)     The Bond, this Agreement, the Escrow Agreement and the Tax Compliance
Agreement are legal, valid and binding obligations of Lessor, enforceable in
accordance with their respective terms, except to the extent limited by
bankruptcy, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights.

  

  

  

(g)     Lessor has assigned to Bondholder all of Lessor’s rights in the Project
and this Agreement (except any indemnification payable to Lessor pursuant to
Sections 7.07 (d) and 7.12 hereof and notice to Lessor pursuant to Section 12.03
hereof) including the assignment of all rights in the security interest granted
to Lessor by Lessee.

  

  

  

(h)     Lessor will not pledge, mortgage or assign this Agreement or its duties
and obligations hereunder to any person, firm or corporation, except as provided
under the terms hereof.

  

  

  

(i)     None of the issuance of the Bond or the execution and delivery of this
Agreement, the Escrow Agreement or the Tax Compliance Agreement, the
consummation of the transactions contemplated hereby or the fulfillment of or
compliance with the terms and conditions of the Bond, this Agreement, the Escrow
Agreement or the Tax Compliance Agreement violates any law, rule, regulation or
order, conflicts with or results in a breach of any of the terms, conditions or
provisions of any restriction or any agreement or instrument to which Lessor is
now a party or by which it is bound or constitutes a default under any of the
foregoing or results in the creation or imposition of any prohibited lien,
charge or encumbrance of any nature whatsoever upon any of the property or
assets of Lessor under the terms of any instrument or agreement.

  

  

  

(j)     There is no action, suit, proceeding, claim, inquiry or investigation,
at law or in equity, before or by any court, regulatory agency, public board or
body pending or, to the best of Lessor’s knowledge, threatened against or
affecting Lessor, challenging Lessor’s authority to issue the Bond or to enter
into this Agreement, the Escrow Agreement or the Tax Compliance Agreement or any
other action wherein an unfavorable ruling or finding would adversely affect the
enforceability of the Bond, this Agreement, the Escrow Agreement or the Tax
Compliance Agreement or any other transaction of Lessor which is



15


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


  

similar hereto, or the exclusion of the Interest from gross income for federal
tax purposes under the Code, or would materially and adversely affect any of the
transactions contemplated by this Agreement.

  

  

  

(k)     Lessor will submit or cause to be submitted to the Secretary of the
Treasury a Form 8038 (or other information reporting statement) at the time and
in the form required by the Code.

  

  

  

(l)     The issuance of the Bond for the purpose of financing the Project has
been approved by the “applicable elected representative” (as defined in
Section 147(f) of the Code) of Lessor after a public hearing held upon
reasonable notice.

  

  

  

(m)     Lessor will comply fully at all times with the Tax Compliance Agreement,
and Lessor will not take any action, or omit to take any action, which, if taken
or omitted, respectively, would violate the Tax Compliance Agreement.

  

  

  

(n)     Lessor will take no action that would cause the Interest to become
includable in gross income for federal income tax purposes under the Code
(including, without limitation, intentional acts under Treas. Reg. § 1.148-2(c)
or consenting to a deliberate action within the meaning of Treas. Reg.
§ 1.141-2(d)), and Lessor will take and will cause its officers, employees and
agents to take all affirmative actions legally within its power necessary to
ensure that the Interest does not become includable in gross income of the
recipient for federal income tax purposes under the Code (including, without
limitation, the calculation and payment of any rebate required to preserve such
exclusion).



ARTICLE V


REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSEE

Lessee represents, warrants and covenants for the benefit of Bondholder and
Lessor, as follows:

  

(a)     Lessee is a corporation duly organized, validly existing and in good
standing under the laws of the State of Kansas, has power to enter into this
Agreement, the Mortgage, the Assignment, the Hazardous Substances Agreement, and
by proper corporate action has duly authorized the execution and delivery of
this Agreement, the Mortgage, the Assignment, the Hazardous Substances
Agreement, the Escrow Agreement and the Tax Compliance Agreement. Lessee is in
good standing and is duly licensed or qualified to transact business in the
State and in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary. Lessee’s exact legal name is as set forth on the
execution page hereof.

  

  

  

(b)     Lessee has been fully authorized to execute and deliver this Agreement,
the Mortgage, the Assignment, the Hazardous Substances Agreement, the Escrow
Agreement and the Tax Compliance Agreement under the terms and provisions of the
resolution of its board of directors, or by other appropriate official approval,
and further represents,


16


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


  

covenants and warrants that all requirements have been met, and procedures have
occurred in order to ensure the enforceability of this Agreement, the Mortgage,
the Assignment, the Hazardous Substances Agreement, the Escrow Agreement and the
Tax Compliance Agreement and this Agreement, Mortgage, the Assignment, the
Hazardous Substances Agreement, the Escrow Agreement and the Tax Compliance
Agreement have been duly authorized, executed and delivered.

  

  

  

(c)     The officer of Lessee executing this Agreement, the Escrow Agreement,
the Mortgage, the Assignment, the Hazardous Substances Agreement, and the Tax
Compliance Agreement and any related documents has been duly authorized to
execute and deliver this Agreement, the Mortgage, the Assignment, the Hazardous
Substances Agreement, the Escrow Agreement and the Tax Compliance Agreement and
such related documents under the terms and provisions of a resolution of
Lessee’s board of directors.

  

  

  

(d)     This Agreement, the Mortgage, the Assignment, the Hazardous Substances
Agreement, the Escrow Agreement and the Tax Compliance Agreement constitute
valid and legally binding obligations of Lessee, enforceable against Lessee in
accordance with their respective terms, except to the extent limited by
bankruptcy, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights.

  

  

  

(e)     The execution and delivery of this Agreement, the Mortgage, the
Assignment, the Hazardous Substances Agreement, the Escrow Agreement and the Tax
Compliance Agreement, the consummation of the transactions contemplated hereby
and the fulfillment of the terms and conditions hereof do not and will not
violate any law, rule, regulation or order, conflict with or result in a breach
of any of the terms or conditions of the articles of incorporation or bylaws of
Lessee or of any corporate restriction or of any agreement or instrument to
which Lessee is now a party and do not and will not constitute a default under
any of the foregoing or result in the creation or imposition of any liens,
charges or encumbrances of any nature upon any of the property or assets of
Lessee contrary to the terms of any instrument or agreement.

  

  

  

(f)     The authorization, execution, delivery and performance of this Agreement
by Lessee do not require submission to, approval of, or other action by any
governmental authority or agency, which action with respect to this Agreement
has not been taken and which is final and nonappealable.

  

  

  

(g)     There is no action, suit, proceeding, claim, inquiry or investigation,
at law or in equity, before or by any court, regulatory agency, public board or
body pending or, to the best of Lessee’s knowledge, threatened against or
affecting Lessee, challenging Lessee’s authority to enter into this Agreement,
the Mortgage, the Assignment, the Hazardous Substances Agreement, the Escrow
Agreement or the Tax Compliance Agreement or any other action wherein an
unfavorable ruling or finding would adversely affect the enforceability of this
Agreement, the Mortgage, the Assignment, the Hazardous Substances Agreement, the
Escrow Agreement or the Tax Compliance Agreement or any other transaction of
Lessee which is similar hereto, or the exclusion of the Interest from



17


--------------------------------------------------------------------------------



Exhibit 10.10(q)(1)


  

gross income for federal tax purposes under the Code, or would materially and
adversely affect any of the transactions contemplated by this Agreement.

  

  

  

(h)     The property at which the Project and the Property are located is
properly zoned for its current and anticipated use and the use of the Project
and the Property will not violate any applicable zoning, land use, environmental
or similar law or restriction. Lessee has all licenses and permits to use the
Project and the Property.

  

  

  

(i)     Lessee has furnished to Bondholder a Phase I Environmental Site
Assessment dated December 6, 2000, prepared by Black & Veatch Corporation, and
an Environmental Questionnaire dated August 17, 2001 (collectively, the
“Report”). Except as disclosed to Bondholder in writing or in the Report, Lessee
has received no notification of any kind suggesting that the Property or any
adjacent property is or may be contaminated with any Hazardous Waste or
Materials or is or may be required to be cleaned up in accordance with any
applicable law or regulation; and Lessee further represents and warrants that,
except as previously disclosed to Bondholder in writing or in the Report, to the
best of its knowledge as of the date hereof after due and diligent inquiry,
there are no Hazardous Waste or Materials located in, on or under the Property,
or incorporated in any Improvements, nor has the Property ever been used as a
landfill or a waste disposal site, or a manufacturing, handling, storage,
distribution or disposal facility for Hazardous Waste or Materials. Lessee has
obtained all permits, licenses and other authorizations which are required under
federal, state and local laws or any Environmental Law at the Property or in
connection with the operation of the Project. Except as previously disclosed to
Bondholder in writing, Lessee and all activities of Lessee at the Property
comply with all Environmental Laws and with all terms and conditions of any
required permits, licenses and authorizations applicable to Lessee with respect
thereto. Except as previously disclosed to Bondholder in writing, with respect
to the Property and the Project, Lessee is also in compliance with all
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in Environmental Laws or
contained in any plan, order, decree, judgment or notice of which Lessee is
aware. Except as previously disclosed to Bondholder in writing, Lessee is not
aware of, nor has Lessee received notice of, any events, conditions,
circumstances, activities, practices, incidents, actions or plans which may
interfere with or prevent continued compliance with, or which may give rise to
any liability of Lessee under, any Environmental Laws with respect to the
Property and the Project.

  

  

  

(j)     The Project is of the type authorized and permitted to be financed with
the proceeds of the Bond pursuant to the Act.

  

  

  

(k)     Lessee intends to operate the Project, or cause the Project to be
operated, as a “project,” within the meaning of the Act, until the date on which
all of the Lease Payments have been fully paid or the applicable Prepayment
Amount has been fully paid.

  

  

  

(l)     Lessee will not take any action that would cause the Interest to become
includable in gross income of the recipient for federal income tax purposes
under the Code (including, without limitation, intentional acts under Treas.
Reg. § 1.148-2(c) or



18


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


  

deliberate action within the meaning of Treas. Reg. § 1.141-2(d)), and Lessee
will take and will cause its officers, employees and agents to take all
affirmative actions legally within its power necessary to ensure that the
Interest does not become includable in gross income of the recipient for federal
income tax purposes under the Code (including, without limitation, the
calculation and payment of any rebate required to preserve such exclusion).

  

  

  

(m)     Lessee has heretofore furnished to Bondholder the audited financial
statements of Lessee for its fiscal years ended June 30, 1997, June 30, 1998,
June 30, 1999 and June 30, 2000 and the unaudited financial statement of Lessee
for the nine-months ended March 31, 2001, and those statements fairly present
the financial condition of Lessee on the dates thereof and the results of its
operations and cash flows for the periods then ended and were prepared in
accordance with generally accepted accounting principles. Since the date of the
most recent financial statements, there has been no material adverse change in
the business, properties or condition (financial or otherwise) of Lessee.

  

  

  

(n)     Lessee has paid or caused to be paid to the proper authorities when due
all federal, state and local taxes required to be withheld by it. Lessee has
filed all federal, state and local tax returns which are required to be filed,
and Lessee has paid or caused to be paid to the respective taxing authorities
all taxes as shown on said returns or on any assessment received by it to the
extent such taxes have become due.

  

  

  

  

  

(o)      Lessee has or as of closing will have good and absolute title to its
interest in the Project subject to the rights of Lessor free and clear of all
mortgages, security interests, liens and encumbrances except for the security
interest created pursuant to this Agreement and the Mortgage and except for the
Permitted Exceptions.

  

  

  

(p)     Lessee has provided to Bondholder signed financing statements sufficient
when filed to perfect the security interest created pursuant to this Agreement.
When such financing statements are filed in the offices noted therein,
Bondholder, as assignee of Lessor and holder of the Bond, will have a valid and
perfected security interest in the Project, subject to no other security
interest, assignment, lien or encumbrance. None of the Project constitutes a
replacement of, substitution for or accessory to any property of Lessee subject
to a lien of any kind. Lessee owns the Project subject to no liens or
encumbrances of any kind other than the Permitted Exceptions and the liens
created hereunder and under the Mortgage.

  

  

  

(q)     Lessee will aid and assist Lessor in connection with preparing and
submitting to the Secretary of the Treasury a Form 8038 (or other applicable
information reporting statement) at the time and in the form required by the
Code.

  

  

  

(r)     Lessee will comply fully at all times with the Tax Compliance Agreement,
and Lessee will not take any action, or omit to take any action, which, if taken
or omitted, respectively, would violate the Tax Compliance Agreement.



19


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


  

(s)     Expenses for work done by officers or employees of Lessee in connection
with the Project will be included as an Acquisition Cost, if at all, only to the
extent (i) such persons were specifically employed for such particular purpose,
(ii) the expenses do not exceed the actual cost thereof and (iii) such expenses
are treated or capable of being treated (whether or not so treated) on the books
of Lessee as a capital expenditure in conformity with generally accepted
accounting principles applied on a consistent basis.

  

  

  

(t)     Any costs incurred with respect to that part of the Project paid from
the Lease Proceeds shall be treated or capable of being treated on the books of
Lessee as capital expenditures in conformity with generally accepted accounting
principles applied on a consistent basis.

  

  

  

(u)     No part of the Lease Proceeds will be used to finance inventory or
rolling stock or will be used for working capital or to finance any other cost
not constituting an Acquisition Cost.

  

  

  

(v)     No person other than Lessee or Kansas City Ingredients Technology, Inc.
is in occupancy or possession of any portion of the Property.

  

  

  

(w)      The Project is property of the character subject to the allowance for
depreciation under Section 167 of the Code.



ARTICLE VI


TITLE TO PROJECT; SECURITY INTEREST

         Section 6.01.  Title to Project.  Legal title to the Project and any
and all repairs, replacements, substitutions and modifications to such Project
shall be in Lessor. Lessee will at all times protect and defend, at its own cost
and expense, its and Lessor’s title from and against all claims, liens and legal
processes of creditors of Lessee, and keep all the Property and the Project free
and clear of all such claims, liens and processes except for the Permitted
Exceptions and the liens created hereunder and under the Mortgage.

         Section 6.02.  Security Interest in Project.  This Agreement is
intended to constitute a security agreement within the meaning of the UCC. As
security for Lessee’s payment to Bondholder, as assignee of Lessor, of Lease
Payments and all other amounts payable to Bondholder hereunder, Lessee hereby
grants to Lessor a security interest constituting a first lien on all of
Lessee’s rights, title and interest as lessee in and to (i) the Project,
(ii) all securities, funds, moneys, deposits and other property at any time held
in or subject to the Escrow Fund, (iii) all repairs and modifications to any of
the foregoing property, (iv) all substitutions for or replacement of any of the
foregoing property, (v) products and proceeds of any of the foregoing property,
and (vi) all of Lessee’s rights hereunder. As security for the Bond, Lessor
hereby grants a security interest to Bondholder constituting a lien on all of
Lessor’s rights, title and interest in and to (i) the Project, (ii) all
securities, funds, moneys, deposits and other property at any time held in or
subject to the Escrow Fund, (iii) all repairs and modifications to any of the
foregoing property, (iv) all substitutions for or replacement of any of the
foregoing property, (v) products


20


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


and proceeds of any of the foregoing property and (vi) all of Lessor’s rights
hereunder, including rights to receive Lease Payments. Lessee ratifies its
previous authorization for Bondholder to pre-file UCC financing statements and
any amendments thereto describing the Project and all other collateral described
above and containing any other information required by the applicable UCC.
Lessee authorizes Bondholder, and hereby grants Bondholder a power of attorney
(which is coupled with an interest), to file financing statements and amendments
thereto describing the Project and containing any other information required by
the applicable UCC and all proper terminations of the filings of other secured
parties with respect to the Project or the Property, in such form and substance
as Bondholder, in its sole discretion, may determine. Lessor and Lessee agree to
execute such additional documents, including financing statements, demands for
terminations, assignments, affidavits, notices and similar instruments, in form
satisfactory to Bondholder, and take such other actions that Bondholder deems
necessary or appropriate to establish and maintain the security interest created
by this Section, and Lessor and Lessee hereby designate and appoint Bondholder
as their agent, and grant to Bondholder a power of attorney (which is coupled
with an interest), to execute on behalf of Lessor and Lessee, as the case may
be, such additional documents and to take such other actions. Lessee hereby
waives any right that Lessee may have to file with the applicable filing officer
any financing statement, amendment, termination or other record pertaining to
the Project and/or Bondholder’s interest therein.

         Section 6.03.  Change in Name or Corporate Structure of Lessee; Change
in Location of Lessee’s Chief Executive Office.  Lessee’s chief executive office
is located at the address set forth above, and all of Lessee’s records relating
to its business and the Property and the Project are kept at such location.
Lessee hereby agrees to provide written notice to Bondholder and Lessor of any
change or proposed change in its name, corporate structure or chief executive
office or change or proposed change in the location of the Personal Property.
Such notice shall be provided 30 days in advance of the date that such change or
proposed change is planned to take effect. Lessee does business, and has done
business, only under its own name and the trade names, if any, set forth on
Exhibit K hereto.

         Section 6.04.  Liens and Encumbrances to Title.  Lessee shall not,
directly or indirectly, create, incur, assume or suffer to exist any mortgage,
deed of trust, pledge, lien, charge, encumbrance or claim (together, “Liens”) on
or with respect to the Project or the Property other than the respective rights
of Bondholder and Lessor as herein provided and provided in the Mortgage and
except for the Permitted Exceptions.

         Section 6.05.  Assignment of Insurance.  As additional security for the
payment and performance of Lessee’s obligations hereunder, Lessee hereby assigns
to Bondholder, as assignee of Lessor, any and all moneys (including, without
limitation, proceeds of insurance and refunds of unearned premiums) due or to
become due under any and all policies of insurance now or at any time hereafter
covering the Project or any evidence thereof or any business records or valuable
papers pertaining thereto, and Lessee hereby directs the issuer of any such
policy to pay all such moneys directly to Bondholder if Lessee fails to comply
with Section 9.01 hereof. Lessee hereby assigns to Bondholder, as assignee of
Lessor, and grants a security interest to Bondholder in, any and all moneys due
or to become due with respect to any condemnation proceeding affecting the
Project. At any time, whether before or after the occurrence of any


21


--------------------------------------------------------------------------------


Exhibit 10.10(g)(1)


Event of Default, Bondholder may (but need not), in Bondholder’s name or in
Lessee’s name, execute and deliver proof of claim, receive all such moneys,
endorse checks and other instruments representing payment of such moneys, and
adjust, litigate, compromise or release any claim against the Lessor of any such
policy or party in any condemnation proceeding.

         Section 6.06.  Agreement as Financing Statement.  To the extent
permitted by applicable law, a carbon, photographic or other reproduction of
this Agreement or of any financing statements signed by Lessee is sufficient as
a financing statement in any state to perfect the security interests granted in
this Agreement.

         Section 6.07.  Subordination of Leasehold Interest.  The leasehold
interest created pursuant to this Agreement is now, and shall at all times
continue to be, unconditionally subject and subordinate in each and every
respect, to the Mortgage and to any and all renewals, modifications, extensions,
substitutions, replacements and/or consolidations of the Mortgage. For so long
as the Mortgage is a lien on the Project, Lessee shall not mortgage or otherwise
encumber its leasehold interest or subordinate the estate of Lessee in this
Agreement to any other mortgage or any other security instrument.


ARTICLE VII


AFFIRMATIVE COVENANTS OF LESSEE

So long as the Lease shall remain unpaid, Lessee will comply with the following
requirements:

         Section 7.01.  Reporting Requirements.  Lessee will deliver, or cause
to be delivered, to Bondholder each of the following, which shall be in form and
detail acceptable to Bondholder:

  

(a)     as soon as available, and in any event within 120 days after the end of
each fiscal year of Lessee, audited financial statements of Lessee with the
unqualified opinion of independent certified public accountants selected by
Lessee and acceptable to Bondholder, which annual financial statements shall
include the balance sheet of Lessee as at the end of such fiscal year and the
related statements of income, retained earnings and cash flows of Lessee for the
fiscal year then ended, all in reasonable detail and prepared in accordance with
generally accepted accounting principles applied on a consistent basis, together
with a certificate of the chief financial officer of Lessee in the form of
Exhibit G hereto stating (i) that such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis, (ii) whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder and, if so, stating in
reasonable detail the facts with respect thereto all relevant facts in
reasonable detail to evidence, and (iii) all relevant facts in reasonable detail
to evidence, the computations as to, whether or not Lessee is in compliance with
the requirements set forth in Sections 7.14 through 7.16 hereof;

  

  

  

(b)     as soon as available and in any event within 90 days after the end of
each fiscal quarter of Lessee, an unaudited/internal balance sheet and
statements of income and retained earnings of Lessee as at the end of and for
such quarter and for the year to date



22


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


  

period then ended, in reasonable detail and stating in comparative form the
figures for the corresponding date and periods in the previous year, all
prepared in accordance with generally accepted accounting principles applied on
a consistent basis and certified by the chief financial officer of Lessee
subject to year-end audit adjustments; and accompanied by a certificate of that
officer in the form of Exhibit G hereto stating (i) that such financial
statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis, (ii) whether or not such officer has
knowledge of the occurrence of any Default or Event of Default hereunder not
theretofore reported and remedied and, if so, stating in reasonable detail the
facts with respect thereto, and (iii) all relevant facts in reasonable detail to
evidence, and the computations as to, whether or not Lessee is in compliance
with the requirements set forth in Sections 7.14 through 7.16 hereof;

  

  

  

(c)     immediately after the commencement thereof, notice in writing of all
litigation and of all proceedings before any governmental or regulatory agency
affecting Lessee of the type described in Article V hereof or which seek a
monetary recovery against Lessee in excess of $1,000,000;

  

  

  

(d)     as promptly as practicable (but in any event not later than ten Business
Days) after an officer of Lessee obtains knowledge of the occurrence of any
event that constitutes a Default or an Event of Default hereunder, notice of
such occurrence, together with a detailed statement by a responsible officer of
Lessee of the steps being taken by Lessee to cure the effect of such Default or
Event of Default;

  

  

  

(e)     promptly upon knowledge thereof, notice of loss or any material
destruction of or damage to the Project or the Property or of any material
adverse change in the Project or the Property;

  

  

  

(f)     promptly upon their distribution, copies of all financial statements,
reports and proxy statements that Lessee shall have sent to its stockholders;

  

  

  

(g)     promptly after the amending thereof, copies of any and all amendments to
its certificate of incorporation, articles of incorporation or bylaws;

  

  

  

(h)     within 30 days of request by Bondholder, evidence satisfactory to
Bondholder that Lessee has complied with the capital expenditure limitations of
Code section 144(a)(4).



         Section 7.02.  Books and Records; Inspection and Examination.  Lessee
will keep accurate books of record and account for itself pertaining to the
Project and the Property and pertaining to Lessee’s business and financial
condition and such other matters as Bondholder may from time to time request in
which true and complete entries will be made in accordance with generally
accepted accounting principles consistently applied and, upon request of
Bondholder, will permit any officer, employee, attorney or accountant for
Bondholder, at Bondholder’s expense, to audit, review, make extracts from, or
copy any and all corporate and financial books, records and properties of Lessee
relating to the Project and the Property at all times during ordinary business
hours, and to discuss the affairs of Lessee with any of its


23


--------------------------------------------------------------------------------


Exhibit 10.10(q)(l)


directors, officers, employees or agents. Lessee will permit Bondholder, or its
employees, accountants, attorneys or agents, to examine and copy any or all of
its records relating to the Property and the Project and to examine and inspect
the Project and the Property at any time during Lessee’s business hours.

         Section 7.03.  Compliance With Laws; Environmental Indemnity.   Lessee
will (a) comply with the requirements of applicable laws and regulations, the
noncompliance with which would materially and adversely affect its business or
its financial condition, (b) comply with all applicable Environmental Laws and
regulations and obtain any permits, licenses or similar approvals required by
any such laws or regulations and (c) use and keep the Project and the Property,
and will require that others use and keep the Project and the Property, only for
lawful purposes, without violation of any federal, state or local law, statute
or ordinance. Lessee shall secure all permits and licenses, if any, necessary
for the installation and operation of the Project and the Property. Lessee shall
comply in all respects (including, without limitation, with respect to the use,
maintenance and operation of each portion of the Project and the Property) with
all laws of the jurisdictions in which its operations involving any component of
the Project or the Property may extend and of any legislative, executive,
administrative or judicial body exercising any power or jurisdiction over the
portions of the Project or the Property or its interest or rights under this
Agreement. Lessee will indemnify, defend and hold Lessor and Bondholder harmless
from and against any claims, loss or damage to which Lessor or Bondholder may be
subjected as a result of any past, present or future existence, use, handling,
storage, transportation or disposal of any hazardous waste or substance or toxic
substance by Lessee on the Property or Project. This indemnification shall
survive the termination of this Agreement and payment of the indebtedness
hereunder and under the Bond.

         Section 7.04.  Environmental Compliance.  Lessee shall promptly comply
with all statutes, regulations and ordinances, and with all orders, decrees or
judgments of governmental authorities or courts having jurisdiction, relating to
the use, collection, treatment, disposal, storage, control, removal or cleanup
of Hazardous Waste or Materials in, on or under the Property or the Project, at
Lessee’s expense. In the event that Bondholder upon an Event of Default
reasonably believes that the Property or the Project is not free of all
Hazardous Waste or Materials or that Lessee has violated any applicable
Environmental Laws with respect to the Property or the Project, then
immediately, upon request by Bondholder, Lessee shall obtain and furnish to
Bondholder, at Lessee’s sole cost and expense, an environmental audit and
inspection of the Property or the Project from an expert satisfactory to
Bondholder. In the event that Lessee fails to immediately obtain such audit or
inspection, Bondholder or its agents may perform or obtain such audit or
inspection at Lessee’s sole cost and expense. Bondholder may, but is not
obligated to, enter upon the Property and take such actions and incur such costs
and expenses to effect such compliance as it deems advisable to protect its
interest in the Project; and whether or not Lessee has actual knowledge of the
existence of Hazardous Waste or Materials on the Property, the Project or any
adjacent property as of the date hereof, Lessee shall reimburse Bondholder as
provided herein for the full amount of all costs and expenses incurred by
Bondholder prior to Bondholder acquiring title to the Project through
foreclosure or acceptance of a deed in lieu of foreclosure, in connection with
such compliance activities. Neither this provision nor any provision herein or
in the Mortgage, the Assignment or related documents shall operate to put
Bondholder in the position of an owner of the Property or the Project prior to
any


24


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


acquisition of the Project by Bondholder. The rights granted to Bondholder
herein and in the Mortgage, the Assignment or related documents are granted
solely for the protection of Bondholder’s lien and security interest covering
the Project and do not grant to Bondholder the right to control Lessee’s
actions, decisions or policies regarding Hazardous Waste or Materials.

         Section 7.05.  Payment of Taxes and Other Claims.  Lessee will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon the Project and the
Property or upon or against the creation, perfection or continuance of the
security interest created pursuant to this Agreement, prior to the date on which
penalties attach thereto, (b) all federal, state and local taxes required to be
withheld by it, and (c) all lawful claims for labor, materials and supplies
which, if unpaid, might by law become a lien or charge upon the Project or the
Property; provided, that Lessee shall not be required to pay any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings. Lessee will pay, as the same
respectively come due, all taxes and governmental charges of any kind whatsoever
that may at any time be lawfully assessed or levied against or with respect to
the Project or the Property, as well as all gas, water, steam, electricity,
heat, power, telephone, utility and other charges incurred in the operation,
maintenance, use, occupancy and upkeep of the Project or the Property.

         Section 7.06.  Maintenance of Project and Property.   (a)  Lessee
shall, at its own expense, maintain, preserve and keep the Property in good
repair, working order and condition, and shall from time to time make all
repairs and replacements necessary to keep the Project and the Property in such
condition, and in compliance with state and federal laws, ordinary wear and tear
excepted, (b) shall not commit waste or permit impairment or deterioration of
the Project or the Property, (c) shall not abandon the Project or the Property,
(d) shall restore or repair promptly and in a good and workmanlike manner all or
any part of the Project or the Property in a way that does not diminish the
value or utility of the Project or the Property, (e) shall keep all
improvements, fixtures, equipment, machinery and appliances on the Project or
the Property, in good repair and shall replace fixtures, equipment, machinery
and appliances on the Property when necessary to keep such items in good repair,
(f) shall comply with all laws, ordinances, regulations and requirements of any
governmental body applicable to the Project or the Property, (g) if all or part
of the Project or the Property is for rent or lease, then Bondholder, at its
option after the occurrence of an Event of Default, may require Lessee to
provide for professional management of the Property by a property manager
satisfactory to Bondholder pursuant to a contract approved by Bondholder in
writing, unless such requirement shall be waived by Bondholder in writing,
(h) shall generally operate and maintain the Project and the Property in a
manner to ensure maximum rentals, and (i) shall give notice in writing to
Bondholder of and, unless otherwise directed in writing by Bondholder, appear in
and defend any action or proceeding purporting to affect the Project or the
Property, the security of this Agreement or the rights or powers of Bondholder
hereunder. Neither Lessee nor any tenant or other person shall remove, demolish
or alter any improvement now existing or hereafter erected on the Project or the
Property or any fixture, equipment, machinery or appliance that constitutes a
portion of the Project or the Property except when incident to the replacement
of fixtures, equipment, machinery and appliances with items of like kind. In the
event that any parts or accessories forming part of any item or items of the
Project become worn out, lost, destroyed, damaged beyond repair or otherwise
rendered unfit for use, Lessee, at its own expense and expeditiously,


25


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


will replace or cause the replacement of such parts or accessories by
replacement parts or accessories free and clear of all liens and encumbrances
and with a value and utility at least equal to that of the parts or accessories
being replaced (assuming that such replaced parts and accessories were otherwise
in good working order and repair). All such replacement parts and accessories
shall be deemed to be incorporated immediately into and to constitute an
integral portion of the Project and, as such, shall be subject to the terms of
this Agreement. Neither Bondholder nor Lessor shall have any responsibility in
any of these matters, or for the making of improvements or additions to the
Project or the Property.

(b)      Lessee will defend the Project and the Property against all claims or
demands of all persons (other than Bondholder and Lessor) claiming the Project
or the Property or any interest therein. Lessee represents, warrants and
covenants that the Project and the Property, if applicable, is and shall be in
compliance with the American with Disabilities Act of 1990 and all of the
regulations promulgated thereunder, as the same may be amended from time to
time.

(c)      Lessee will keep the Project and the Property free and clear of all
security interests, liens and encumbrances except the security interest created
pursuant to this Agreement and the Mortgage and except for the Permitted
Exceptions.

         Section 7.07.  Insurance.  (a)  Lessee shall obtain and maintain the
following types of insurance upon and relating to the Project:

  

(i)     “All Risk” property and fire insurance (with extended coverage
endorsement including malicious mischief and vandalism) in an amount not less
than the full replacement value of the Project (with a deductible not to exceed
$100,000 and with co-insurance limited to a maximum of 10% of the amount of the
policy), naming Bondholder and Lessor under a lender’s loss payee endorsement
(form 438BFU or equivalent) and including agreed amount, inflation guard,
replacement cost and waiver of subrogation endorsements;

  

  

  

(ii)    Comprehensive general liability insurance in an amount not less than
$1,000,000.00 insuring against personal injury, death and property damage and
naming Bondholder and Lessor as additional insured;

  

  

  

(iii)    Business interruption insurance covering loss of rental or other income
(including all expenses payable by tenants) for up to twelve (12) months; and

  

  

  

(iv)    Such other types of insurance or endorsements to existing insurance as
may be reasonably required from time to time by Bondholder.

(b)      All of the insurance policies required hereunder shall be issued by
corporate insurers licensed to do business in the state in which the Property is
located and rated A:X or better by A.M. Best Company, and shall be in form
acceptable to Bondholder. If and to the extent that the Project is located
within an area that has been or is hereafter designated or identified as an area
having special flood hazards by the Department of Housing and Urban Development
or such other official as shall from time to time be authorized by federal or
state law to make such


26


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


designation pursuant to any national or state program of flood insurance, Lessee
shall carry flood insurance with respect to the Project in amounts not less than
the maximum limit of coverage then available with respect to the Project or the
amount of the Bond, whichever is less. Certificates of all insurance required to
be maintained hereunder shall be delivered to Bondholder, along with evidence of
payment in full of all premiums required thereunder, contemporaneously with
Lessee’s execution of this Agreement. All such certificates shall be in form
acceptable to Bondholder and shall require the insurance company to endeavor to
give to Bondholder at least 30 days’ prior written notice before canceling the
policy for any reason. Certificates evidencing all renewal and substitute
policies of insurance shall be delivered to Bondholder, along with evidence of
the payment in full of all premiums required thereunder, at least 15 days before
termination of the policies being renewed or substituted. If any loss shall
occur at any time when Lessee shall be in default hereunder, Bondholder shall be
entitled to the benefit of all insurance policies held or maintained by Lessee,
to the same extent as if same had been made payable to Bondholder, and upon
foreclosure hereunder, Bondholder shall become the owner thereof. Bondholder
shall have the right, but not the obligation, to make premium payments, at
Lessee’s expense, to prevent any cancellation, endorsement, alteration or
reissuance of any policy of insurance maintained by Lessee, and such payments
shall be accepted by the insurer to prevent same.

(d)      As among Bondholder, Lessee and Lessor, Lessee assumes all risks and
liabilities from any cause whatsoever, whether or not covered by insurance, for
loss or damage to any portion of the Project or Property and for injury to or
death of any person or damage to any property, whether such injury or death be
with respect to agents or employees of Lessee or of third parties, and whether
such property damage be to Lessee’s property or the property of others. Whether
or not covered by insurance, Lessee hereby assumes responsibility for and agrees
to reimburse Bondholder and Lessor for and will indemnify, defend and hold
Bondholder and Lessor harmless from and against all liabilities, obligations,
losses, damages, penalties, claims, actions, costs and expenses (including
reasonable attorneys’ fees) of whatsoever kind and nature, imposed on, incurred
by or asserted against Bondholder or Lessor that in any way relate to or arise
out of this Agreement, the transactions contemplated hereby, the Project and the
Property, including but not limited to, (i) the selection, manufacture,
purchase, acceptance or rejection of the Project and the Property or the
ownership of the Project and the Property , (ii) the delivery, lease,
possession, maintenance, use, condition, return or operation of the Project and
the Property, (iii) the condition of the Project and the Property sold or
otherwise disposed of after possession by Lessee, (iv) any patent or copyright
infringement, (v) the conduct of Lessee, its officers, employees and agents,
(vi) a breach of Lessee of any of its covenants or obligations hereunder and
(vii) any claim, loss, cost or expense involving alleged damage to the
environment relating to the Project or the Property, including, but not limited
to investigation, removal, cleanup and remedial costs. All amounts payable by
Lessee pursuant to the immediately preceding sentence shall be paid immediately
upon demand of Lessee or Bondholder, as the case may be. This provision shall
survive the termination of this Agreement.

         Section 7.08.  Preservation of Corporate Existence.  Lessee will
preserve and maintain its corporate existence and all of its rights, privileges
and franchises necessary or desirable in the normal conduct of its business; and
shall conduct its business in an orderly, efficient and regular manner.


27


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


         Section 7.09.  Performance by Bondholder.  If Lessee at any time fails
to perform or observe any of the covenants or agreements contained in this
Agreement, and if Lessee shall not have commenced to cure such failure 10
calendar days after Bondholder gives Lessee written notice thereof (or in the
case of the agreements contained in Sections 7.06 and 7.07 hereof, immediately
upon the occurrence of such failure, without notice or lapse of time),
Bondholder may, but need not, perform or observe such covenant on behalf and in
the name, place and stead of Lessee (or, at Bondholder’s option, in Bondholder’s
name) and may, but need not, take any and all other actions which Bondholder may
reasonably deem necessary to cure or correct such failure (including, without
limitation, the payment of taxes, the satisfaction of security interests, liens
or encumbrances, the performance of obligations owed to account debtors or other
obligors, the procurement and maintenance of insurance, the execution of
assignments, security agreements and financing statements, and the endorsement
of instruments); and Lessee shall thereupon pay to Bondholder on demand the
amount of all moneys expended and all costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by Bondholder in connection with or
as a result of the performance or observance of such agreements or the taking of
such action by Bondholder, together with interest thereon from the date expended
or incurred at the lesser of 18% per annum or the highest rate permitted by law.
To facilitate the performance or observance by Bondholder of such covenants of
Lessee, Lessee hereby irrevocably appoints Bondholder, or the delegate of
Bondholder, acting alone, as the attorney in fact of Lessee with the right (but
not the duty) from time to time to create, prepare, complete, execute, deliver,
endorse or file in the name and on behalf of Lessee any and all instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and other agreements and writings required to be obtained,
executed, delivered or endorsed by Lessee under this Agreement.

         Section 7.10.  Limitations of Liability.  In no event, whether as a
result of breach of contract, warranty, tort (including negligence or strict
liability), indemnity or otherwise, shall Bondholder, its assignees, if any, or
Lessor be liable for any special, consequential, incidental, punitive or penal
damages, including, but not limited to, loss of profit or revenue, loss of use
of the Premises or any associated equipment, service materials or software,
damage to associated equipment, service materials or software, cost of capital,
cost of substitute property, service materials or software, facilities, services
or replacement power or downtime costs.

         Section 7.11.  Kansas Retailers’ Sales Tax.  The parties have entered
into this Agreement in contemplation that, under the existing provisions of
K.S.A. 79-3606(d) and other applicable laws, sales of tangible personal property
or services purchased in connection with construction of the Project are
entitled to exemption from the tax imposed by the Kansas Retailers’ Sales Tax
Act. The parties agree that Lessor shall, upon the request of and with Lessee’s
assistance, promptly obtain from the State and furnish to the contractors and
suppliers an exemption certificate for the construction of the Project. Lessee
covenants that the exemption will be used only in connection with the purchase
of tangible personal property or services becoming a part of the Project.

         Section 7.12.  Indemnification.  (a)  Lessee releases Lessor from,
agrees that Lessor shall not be liable for, and indemnifies Lessor against, all
liabilities, losses, damages (including reasonable attorneys’ fees), causes of
action (including negligent acts), suits, claims, costs and


28


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


expenses, demands and judgments of any nature imposed upon or asserted against
Lessor on account of:

  

(i)     any loss or damage to property or injury to or death of or loss by any
person that may be occasioned by any cause whatsoever pertaining to the
construction, maintenance, operation and use of the Project;

  

  

  

(ii)     any breach or default on the part of Lessee in the performance of any
covenant or agreement of Lessee under this Agreement or any related document, or
arising from any act or failure to act by Lessee, or any of its agents,
contractors, servants, employees or licensees;

  

  

  

(iii)    violation of any law, ordinance or regulation affecting the ownership,
occupancy or use of the Project;

  

  

  

(iv)    the authorization, issuance and sale of the Bond, and the provision of
any information furnished by Lessee in connection therewith concerning the
Project or Lessee or arising from (A) any errors or omissions of any nature
whatsoever such that the Bond, when delivered to Bondholder, are not validly
issued and binding obligations of Lessor or (B) any fraud or misrepresentations
or omissions contained in the proceedings of Lessor furnished by or attributable
to Lessee relating to the issuance of the Bond which, if known to the original
purchaser of the Bond, might reasonably be considered a material factor in its
decision to purchase the Bond; and

  

  



(v)       any claim or action or proceeding with respect to the matters set
forth in subsections (i), (ii), (iii) and (iv) above brought thereon.


(b)      Lessee agrees to indemnify Lessor for and to hold it harmless against
all liabilities, claims, costs and expenses incurred without negligence or
willful misconduct on the part of Lessor, on account of any action taken or
omitted to be taken by Lessor in accordance with the terms of this Agreement,
the Bond or the Escrow Agreement or any action taken at the request of or with
the consent of Lessee, including the costs and expenses of Lessor in defending
itself against any such claim, action or proceeding brought in connection with
the exercise or performance of any of its powers or duties under this Agreement,
the Bond or the Escrow Agreement.

(c)      In case any action or proceeding is brought against Lessor in respect
of which indemnity may be sought hereunder, the party seeking indemnity shall
promptly give notice of that action or proceeding to Lessee, and Lessee upon
receipt of that notice shall have the obligation and the right to assume the
defense of the action or proceeding; provided, that failure of a party to give
that notice shall not relieve Lessee from any of its obligations under this
Section unless that failure prejudices the defense of the action or proceeding
by Lessee. At its own expense, an indemnified party may employ separate legal
counsel and participate in the defense. Lessee shall not be liable for any
settlement without its consent.


29


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


(d)      The indemnification set forth above is intended to and shall include
the indemnification of all affected commissioners, officials, directors,
officers, attorneys, accountants, financial advisors, staff and employees of
Lessor. That indemnification is intended to and shall be enforceable by Lessor
to the full extent permitted by law.

         Section 7.13.  Agreement to Pay Attorneys’ Fees and Expenses.   In
connection with any Event of Default by Lessee, if Lessor employs attorneys or
incurs other expenses for the collection of amounts payable hereunder or the
enforcement of the performance or observance of any covenants or agreements on
the part of Lessee herein contained, Lessee agrees that it will, on demand
therefore, pay such party the reasonable fees of such attorneys and such other
reasonable expenses so incurred by such party.

         Section 7.14.  Current Ratio.  Borrower will at all times keep and
maintain the ratio of Consolidated Current Assets (as defined in the Note
Agreement) to Consolidated Current Liabilities (as defined in the Note
Agreement) at not less than 1.50 to 1.00.

         Section 7.15.  Consolidated Tangible Net Worth.  Borrower will at all
times keep and maintain Consolidated Tangible Net Worth (as defined in the Note
Agreement) at an amount not less than the greater of (i) $70,000,000 and (ii)
the sum of $70,000,000 plus 50% of Consolidated Net Income (as defined in the
Note Agreement) for the period from and after March 31, 1993 to the date of
determination thereof (considered as a single accounting period).

         Section 7.16.  Fixed Charges Coverage Ratio.  Borrower will not permit,
as at the end of each fiscal quarter, the ratio of Net Income Available for
Fixed Charges (as defined in the Note Agreement) to Fixed Charges (as defined in
the Note Agreement) for the period of four consecutive fiscal quarters then
ending to be less than 1.50 to 1.00.


ARTICLE VIII


NEGATIVE COVENANTS OF LESSEE

So long as the Lease and the Bond shall remain unpaid, Lessee agrees that:

         Section 8.01.  Lien.  Lessee will not create, incur or suffer to exist
any mortgage, deed of trust, pledge, lien, security interest, assignment or
transfer upon or of any of the Project or the Property except for the security
interest created pursuant to this Agreement and the liens created pursuant to
the Mortgage and the Permitted Exceptions.

        Section 8.02.  Sale of Assets.   Lessee will not sell, lease, assign,
transfer or otherwise dispose of all or a substantial part of its assets or of
any portion of the Project or the Property or any interest therein (whether in
one transaction or in a series of transactions). Notwithstanding any provision
herein, in the Mortgage or in the Assignment to the contrary, Lessee may
sub-lease the Property and the Project to any wholly-owned subsidiary of Lessee,
provided that such wholly-owned subsidiary subordinates in writing its leasehold
interest in the Project and the Property to the Mortgage.


30


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


        Section 8.03.  Consolidation and Merger.  Lessee will not consolidate
with or merge into any person, or permit any other person to merge into it, or
acquire (in a transaction analogous in purpose or effect to a consolidation or
merger) all or substantially all of the assets of any other person, unless:

  

(a)      Lessee shall be the continuing corporation, or the successor or
transferee corporation (“Successor”) shall be a corporation organized under the
laws of the United State of America or a state thereof or the District of
Columbia;

  

  

  

(b)      Successor, if any, expressly assumes in writing delivered to Bondholder
the due and punctual payment of all obligations under this Agreement according
to their tenor and the due and punctual performance and observance of all
covenants and conditions of this Agreement to be performed by Successor, and
Bondholder has received a legal opinion, in form and substance acceptable to
Bondholder, to the effect that this Agreement is the legal, valid and binding
obligation of Successor enforceable in accordance with its terms;

  

  

  

(c)      if Lessee becomes a wholly-owned subsidiary of another entity
(“Parent”), Parent delivers to Bondholder a guaranty in form and substance
acceptable to Bondholder, guaranteeing the due and punctual payment of all
obligations hereunder;

  

  

  

(d)      Bondholder has received an opinion of bond counsel, in form and
substance acceptable to Bondholder, to the effect that under then existing laws
the consummation of such merger, consolidation or sale would not cause the
interest on the Bond to become includable in gross income under the Code or
adversely affect the validity of this Agreement or the Bond;

  

  

  

(e)      immediately after such merger, consolidation or sale, Lessee or
Survivor shall meet the requirements of Sections 7.14 through 7.16 hereof; and

  

  

  

(f)      immediately after such consolidation or merger, no Default or Event of
Default exists under this Agreement.


         Section 8.04.  Accounting.  Lessee will not adopt, permit or consent to
any material change in accounting principles other than as required by generally
accepted accounting principles. Lessee will not adopt, permit or consent to any
change in its fiscal year.

         Section 8.05.  Transfers.  Lessee will not in any manner transfer any
property without prior or present receipt of full and adequate consideration.

         Section 8.06.  Other Defaults.  Lessee will not permit any breach,
default or event of default by Lessee to occur under any note, loan agreement,
indenture, lease, mortgage, contract for deed, security agreement or other
contractual obligation binding upon Lessee or any judgment, decree, order or
determination applicable to Lessee that would have a material adverse effect on
Lessee’s financial or operating condition.


31


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


         Section 8.07.  Modifications and Substitutions.  Lessee will not make
any material alterations, modifications or additions to the Project or the
Property without the prior written consent of Bondholder unless required
pursuant to Section 7.06 hereof. Lessee shall provide such documents or
assurances as Bondholder may reasonably request to maintain or confirm the
security interest assigned to Bondholder in the Project and the Property as so
modified or substituted.

         Section 8.08.  Use of the Project and the Property.  Lessee will not
install, use, operate or maintain the Project or the Property improperly,
carelessly, in violation of any applicable law or in a manner contrary to that
contemplated by this Agreement. Also, unless required by applicable law or
unless Bondholder has otherwise agreed in writing, Lessee shall not allow
changes in the use for which all or any part of the Property or the Project was
intended at the time this Agreement was executed. Lessee shall not, without
Bondholder’s prior written consent, (a) initiate or acquiesce in a change in the
zoning classification (including any variance under any existing zoning
ordinance applicable to the Property or the Project), (b) permit the use of the
Property or the Project to become a non-conforming use under applicable zoning
ordinances, (c) file any subdivision or parcel map affecting the Property or the
Project, or (d) amend, modify or consent to any easement or covenants,
conditions and restrictions pertaining to the Property or the Project.


ARTICLE IX


DAMAGE AND DESTRUCTION; USE OF NET PROCEEDS; CONDEMNATION

         Section 9.01.  Damage and Destruction.  Lessee shall provide a complete
written report to Bondholder immediately upon any loss, theft, damage or
destruction of any portion of the Project that exceeds $100,000 and of any
accident involving any Project. If all or any portion of the Project with a
value of at least $100,000 is lost, stolen, destroyed or damaged beyond repair
(“Damaged Property”), Lessee shall as soon as practicable after such event
either: (a) replace the same at Lessee’s sole cost and expense with property
having substantially similar specifications and of equal or greater value to the
Damaged Property immediately prior to the time of the loss occurrence, such
replacement property to be subject to Bondholder’s approval, whereupon such
replacement property shall be substituted in this Agreement and the other
related documents by appropriate endorsement or amendment; or (b) pay the
applicable Prepayment Amount of the Damaged Property. Lessee shall notify
Bondholder of which course of action it will take within 15 calendar days after
the loss occurrence. If, within 45 calendar days of the loss occurrence,
(a) Lessee fails to notify Bondholder; (b) Lessee and Bondholder fail to execute
an amendment to this Agreement to delete the Damaged Property and add the
replacement property or (c) Lessee fails to pay the applicable Prepayment
Amount, then Bondholder may, at its sole discretion, declare the applicable
Prepayment Amount to be immediately due and payable, and Lessee is required to
pay the same. The payment of the Prepayment Amount and the termination of
Bondholder’s interest in the Damaged Property is subject to the terms of
Section 2.07 hereof. For purposes of this Article, the term “Net Proceeds” shall
mean the amount remaining from the gross proceeds of any insurance claim or
condemnation award after deducting all expenses (including reasonable attorneys’
fees) incurred in the collection of such claim or award.


32


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


         Section 9.02.  Condemnation.  If the Project, or any part thereof,
shall be condemned for any reason, including without limitation fire or
earthquake damage, or otherwise taken for public or quasi-public use under the
power of eminent domain, or be transferred in lieu thereof, all damages or other
amounts awarded for the taking of, or injury to, the Project shall be paid to
Bondholder who shall have the right, in its sole and absolute discretion, to
apply the amounts so received against (a) the costs and expenses of Bondholder,
including attorneys’ fees incurred in connection with collection of such
amounts, and (b) the balance against the Indebtedness; provided, however, that
if (i) no Event of Default shall have occurred and be continuing hereunder,
(ii) Lessee provides evidence satisfactory to Bondholder of its ability to pay
all amounts becoming due hereunder during the pendency of any restoration or
repairs to or replacement of the Project, (iii) Bondholder determines, in its
sole discretion, that the proceeds of such award are sufficient to restore,
repair, replace and rebuild the Project as nearly as possible to its value,
condition and character immediately prior to such taking (or, if the proceeds of
such award are insufficient for such purpose, if Lessee provides additional sums
to Bondholder’s satisfaction so that the aggregate of such sums and the proceeds
of such award will be sufficient for such purpose), and (iv) Lessee provides
evidence satisfactory to Bondholder that none of the tenants of the Project will
terminate their lease agreements as a result of either the condemnation or
taking or the repairs to or replacement of the Project, the proceeds of such
award, together with additional sums provided by Lessee, shall be placed in a
separate account for the benefit of Bondholder and Lessee to be used to restore,
repair, replace and rebuild the Project as nearly as possible to its value,
condition and character immediately prior to such taking. All work to be
performed in connection therewith shall be pursuant to a written contract
therefore, which contract shall be subject to the prior approval of Bondholder.
To the extent that any funds remain after the Project has been so restored and
repaired, the same shall be applied against the Indebtedness in such order as
Bondholder may elect. To enforce its rights hereunder, Bondholder shall be
entitled to participate in and control any condemnation proceedings and to be
represented therein by counsel of its own choice, and Lessee will deliver, or
cause to be delivered to Bondholder such instruments as may be requested by it
from time to time to permit such participation. In the event Bondholder, as a
result of any such judgment, decree or award, believes that the payment or
performance of the Lease or the Bond is impaired, Bondholder may declare the
obligations hereunder immediately due and payable.


ARTICLE X


ASSIGNMENT, SUBLEASING AND SELLING

         Section 10.01.  Assignment by Bondholder.  This Agreement, and the
obligations of Lessee to make payments hereunder, may be assigned and reassigned
in whole or in part to one or more assignees or subassignees (who shall be
purchaser of the Bond or an interest therein) by Bondholder at any time
subsequent to its execution, without the necessity of obtaining the consent of
Lessor or Lessee; provided, however, that no such assignment or reassignment
shall be effective unless and until (a) Lessor and Lessee shall have received
notice of the assignment or reassignment disclosing the name and address of the
assignee or subassignee, which notice Lessor shall maintain as evidence of the
ownership and registration of the Bond, and (b) in the event that such
assignment or reassignment is made to a bank or trust company as trustee for
holders of certificates representing interests in this Agreement and the Bond,
such bank or trust


33

--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


company agrees to maintain, or cause to be maintained, a book-entry system by
which a record of the names and addresses of such holders as of any particular
time is kept and agrees, upon request of Lessor or Lessee, to furnish such
information to Lessor or Lessee. Upon receipt of notice of assignment, Lessee
will reflect in a book-entry the assignee designated in such notice of
assignment, and shall agree to make all payments to the assignee designated in
the notice of assignment, notwithstanding any claim, defense, setoff or
counterclaim whatsoever (whether arising from a breach of this Agreement or
otherwise) that Lessor and Lessee may from time to time have against Bondholder
or the assignee. Lessor and Lessee agree to execute all documents, including
notices of assignment and chattel mortgages or financing statements, which may
be reasonably requested by Bondholder or its assignee to protect their interest
in the Project and in this Agreement.

         Section 10.02.  No Sale or Assignment by Lessee.  This Agreement and
the interest of Lessee in the Project or the Property may not be sold, assumed,
assigned or encumbered by Lessee.


ARTICLE XI


EVENTS OF DEFAULT AND REMEDIES

         Section 11.01.  Events of Default.  The following constitute "Events of
Default" under this Agreement:

  

(a)     failure by Lessee to pay to Bondholder, as assignee of Lessor, when due
any Lease Payment or to pay any other payment required to be paid hereunder and
the continuation of such failure for a period of 10 days;

  

  

  

(b)      failure by Lessee to maintain insurance on the Project in accordance
with Section 7.06 hereof;

  

  

  

(c)      failure by Lessee to comply with the provisions of Sections 6.04, 7.14,
7.15, 7.16, 8.01, 8.02 or 8.03 hereof;

  

  

  

(d)      failure by Lessee or Lessor to observe and perform any other covenant,
condition or agreement contained herein, in the Escrow Agreement, in the
Mortgage, in the Assignment, in the Hazardous Substances Agreement, in the Tax
Compliance Agreement or in any other document or agreement executed in
connection herewith on its part to be observed or performed for a period of
30 days after written notice is given to Lessee or Lessor, as the case may be,
specifying such failure and directing that it be remedied; provided, however,
that, if the failure stated in such notice cannot be corrected within such
30-day period, Bondholder will not unreasonably withhold its consent to an
extension of such time if corrective action is instituted by Lessee or Lessor,
as the case may be, within the applicable period and diligently pursued until
the default is corrected;

  

  

  

(e)      initiation by Lessor of a proceeding under any federal or state
bankruptcy or insolvency law seeking relief under such laws concerning the
indebtedness of Lessor;



34


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


  

(f)      Lessee shall be or become insolvent, or admit in writing its inability
to pay its debts as they mature, or make an assignment for the benefit of
creditors; or Lessee shall apply for or consent to the appointment of any
receiver, trustee or similar officer for it or for all or any substantial part
of its property; or such receiver, trustee or similar officer shall be appointed
without the application or consent of Lessee, as the case may be; or Lessee
shall institute (by petition, application, answer, consent or otherwise) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction; or any such proceeding shall be instituted (by petition,
application or otherwise) against Lessee; or any judgment, writ, warrant of
attachment or execution or similar process shall be issued or levied against a
substantial part of the property of Lessee;

  

  

  

(g)      determination by Bondholder that any representation or warranty made by
Lessee or Lessor herein, in the Mortgage, in the Assignment, in the Hazardous
Substance Agreement, in the Tax Compliance Agreement or in any other document
executed in connection herewith was untrue in any material respect when made;

  

  

  

(h)      Lessee improperly files an amendment or termination relating to a filed
financing statement describing any of the Project or (ii) anyone (other than
Lessee or Bondholder) improperly files an amendment or termination relating to a
filed financing statement describing any of the Project and such filing remains
of record for 20 days after written notice is given to Lessee by Bondholder;

  

  

  

(i)      an Event of Taxability shall occur;

  

  

  

(j)      the occurrence of a default or event of default under the Mortgage or
the Assignment; or

  

  

  

(k)      the occurrence of a default or an event of default under any
instrument, agreement or other document evidencing or relating to any
indebtedness or other monetary obligation of Lessee that has a material adverse
effect on Lessee’s financial or operating condition.



         Section 11.02.  Remedies on Default.  Whenever any Event of Default
shall have occurred, Bondholder, as assignee of Lessor, shall have the right, at
its sole option without any further demand or notice, to take any one or any
combination of the following remedial steps insofar as the same are available to
secured parties under Article 9 of the UCC in effect in the State from time to
time and which are otherwise accorded to Bondholder, as assignee of Lessor, by
applicable law:

  

(a)      by notice to Lessor and Lessee, declare the entire unpaid principal
amount of the Lease and the Bond then outstanding, all interest accrued and
unpaid thereon and all amounts payable under this Agreement to be forthwith due
and payable, whereupon the Lease, all such accrued interest and all such amounts
shall become and be forthwith due and payable, without presentment, notice of
dishonor, protest or further notice of any kind, all of which are hereby
expressly waived by Lessee;



35


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


  

(b)      take possession of the Project wherever situated, without any court
order or other process of law and without liability for entering the premises,
and lease, sublease or make other disposition of the Project for use over a term
in a commercially reasonable manner, all for the account of Bondholder, provided
that Lessee shall remain directly liable for the deficiency, if any, between the
rent or other amounts paid by a lessee or sublessee of the Project pursuant to
such lease or sublease during the same period of time, after deducting all costs
and expenses, including reasonable attorneys’ fees and expenses, incurred with
respect to the recovery, repair and storage of the Project during such period of
time;

  

  

  

(c)      take possession of the Project wherever situated, without any court
order or other process of law and without liability for entering the premises,
and sell the Project in a commercially reasonable manner. All proceeds from such
sale shall be applied in the following manner:


 

         FIRST, to pay all proper and reasonable costs and expenses associated
with the recovery, repair, storage and sale of the Project, including reasonable
attorneys’ fees and expenses;


 

         SECOND, to pay (i) Bondholder the amount of all unpaid Lease Payments
or other obligations (whether direct or indirect owed by Lessee to Bondholder),
if any, which are then due and owing, together with interest and late charges
thereon, (ii) Bondholder the then applicable Prepayment Amount (taking into
account the payment of past-due Lease Payments as aforesaid), plus a pro rata
allocation of interest, at the rate utilized to calculate the Lease Payments,
from the next preceding due date of a Lease Payment until the date of payment by
the buyer, and (iii) any other amounts due hereunder, including indemnity
payments, taxes, charges, reimbursement of any advances and other amounts
payable to Bondholder or Lessor hereunder; and


 

         THIRD, to pay the remainder of the sale proceeds, purchase moneys or
other amounts paid by a buyer of the Project to Lessee;


  

(d)      exercise all rights and remedies under the Mortgage and the Assignment;

  

  

  

(e)      proceed by appropriate court action to enforce specific performance by
Lessor or Lessee of the applicable covenants of this Agreement or to recover for
the breach thereof, including the payment of all amounts due from Lessee. Lessee
shall pay or repay to Bondholder or Lessor all costs of such action or court
action, including, without limitation, reasonable attorneys’ fees; and

  

  

  

(f)      take whatever action at law or in equity that may appear necessary or
desirable to enforce its rights with respect to the Project. Lessee shall pay or
repay to Bondholder or Lessor all costs of such action or court action,
including, without limitation, reasonable attorneys’ fees.





36


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)




Notwithstanding any other remedy exercised hereunder, Lessee shall remain
obligated to pay to Bondholder any unpaid portion of the Prepayment Amount.

         Section 11.03.  No Remedy Exclusive.  No remedy herein conferred upon
or reserved to Bondholder or Lessor is intended to be exclusive and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Agreement or now or hereafter existing at law or in equity. No delay
or omission to exercise any right or power accruing upon any Event of Default
shall impair any such right or power or shall be construed to be a waiver
thereof, but any such right or power may be exercised from time to time and as
often as may be deemed expedient. In order to entitle Bondholder or Lessor to
exercise any remedy reserved to it in this Article, it shall not be necessary to
give any notice other than such notice as may be required by this Article. All
remedies herein conferred upon or reserved to Bondholder or Lessor shall survive
the termination of this Agreement.

         Section 11.04.  Late Lease Payments.  If Lessee is set up on an
automatic debit/credit payment system in connection with making the Lease
Payments hereunder, any Lease Payment not paid by Lessee on the due date hereof
shall bear interest from the due date to the date of payment at the lesser of
18% or the highest rate permitted by law, and Lessee shall be obligated to pay
the same immediately upon receipt of Bondholder’s written invoice therefore. If
Lessee is not set up on an automatic debt/credit payment system, any Lease
Payment not paid by Lessee on the due date thereof shall, to the extent
permissible by law, bear a late charge equal to the lesser of five cents ($.05)
per dollar of the delinquent amount or the lawful maximum, and Lessee shall be
obligated to pay the same immediately upon receipt of Bondholder’s written
invoice therefor.


ARTICLE XII


MISCELLANEOUS

         Section 12.01.  Costs and Expenses of Bondholder.  Lessee shall pay to
Bondholder, in addition to the Lease Payments payable by Lessee hereunder, such
amounts in each year as shall be required by Bondholder in payment of any
reasonable costs and expenses incurred by Bondholder in connection with the
enforcement of this Agreement (including, without limitation, attorneys’ fees
and disbursements) and all other direct and necessary costs of Bondholder or
charges required to be paid by it in order to enforce its rights under, this
Agreement. Such costs and expenses shall be billed to Lessee by Bondholder from
time to time, together with a statement certifying that the amount so billed has
been paid by Bondholder for one or more of the items above described, or that
such amount is then payable by Bondholder for such items. Amounts so billed
shall be due and payable by Lessee within 30 days after receipt of the bill by
Lessee.

         Section 12.02.  Disclaimer of Warranties.  BONDHOLDER AND LESSOR MAKE
NO WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, AS TO THE VALUE,
DESIGN, CONDITION, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
FITNESS FOR USE OF THE PROJECT OR THE PROPERTY, OR ANY OTHER WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT THERETO. In no event shall
Bondholder or Lessor be liable for any loss or damage in


37


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


connection with or arising out of this Agreement, the Project, the Property or
the existence, furnishing, functioning or Lessee’s use of any item or products
or services provided for in this Agreement.

         Section 12.03.  Notices.  All notices, certificates, requests, demands
and other communications provided for hereunder or under the Escrow Agreement or
the Tax Compliance Agreement shall be in writing and shall be (a) personally
delivered, (b) sent by first class United States mail, (c) sent by overnight
courier of national reputation, or (d) transmitted by telecopy, in each case
addressed to the party to whom notice is being given at its address as set forth
above and, if telecopied, transmitted to that party at its telecopier number set
forth above or, as to each party, at such other address or telecopier number as
may hereafter be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section. All such notices,
requests, demands and other communications shall be deemed to have been given on
(a) the date received if personally delivered, (b) the third Business Day
following deposit when deposited in the mail if delivered by mail, (c) the date
after delivery to an overnight carrier if sent by overnight courier, or (d) the
date of transmission if delivered by telecopy. If notice to Lessee of any
intended disposition of the Project or any other intended action is required by
law in a particular instance, such notice shall be deemed commercially
reasonable if given (in the manner specified in this Section) at least 10
calendar days prior to the date of intended disposition or other action.

         Section 12.04.  Further Assurance and Corrective Instruments.   Lessor
and Lessee hereby agree that they will, from time to time, execute, acknowledge
and deliver, or cause to be executed, acknowledged and delivered, such further
acts, instruments, conveyances, transfers and assurances, as Bondholder
reasonably deems necessary or advisable for the implementation, correction,
confirmation or perfection of this Agreement, the Mortgage, the Assignment, the
Hazardous Substances Agreement, the Escrow Agreement or the Tax Compliance
Agreement and any rights of Bondholder hereunder or thereunder.

         Section 12.05.  Binding Effect; Time of the Essence.  This Agreement
shall inure to the benefit of and shall be binding upon Bondholder, Lessor,
Lessee and their respective successors and assigns. Time is of the essence.

         Section 12.06.  Severability.  In the event any provision of this
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.

         Section 12.07.  Amendments.  To the extent permitted by law, the terms
of this Agreement shall not be waived, altered, modified, supplemented or
amended in any manner whatsoever except by written instrument signed by the
parties hereto, and then such waiver, consent, modification or change shall be
effective only in the specific instance and for the specific purpose given.

        Section 12.08.  Execution in Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be an original and all of
which shall constitute one and the same instrument, and any of the parties
hereto may execute this Agreement by signing any such


38


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


counterpart, provided that only the original marked “Original: 1 of 6” on the
execution page thereof shall constitute chattel paper under the UCC.

         Section 12.09.  Applicable Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State.

         Section 12.10.  Captions.  The captions or headings in this Agreement
are for convenience only and in no way define, limit or describe the scope or
intent of any provisions or sections of this Agreement.

         Section 12.11.  Entire Agreement.  This Agreement, the Tax Compliance
Agreement, the Escrow Agreement and the exhibits hereto and thereto constitute
the entire agreement among Bondholder, Lessor, Lessee and Escrow Agent. There
are no understandings, agreements, representations or warranties, express or
implied, not specified herein or in such documents regarding this Agreement or
the Project financed hereby.

         Section 12.12.  Usury.  It is the intention of the parties hereto to
comply with any applicable usury laws; accordingly, it is agreed that,
notwithstanding any provisions to the contrary in this Agreement, in no event
shall this Agreement require the payment or permit the collection of interest or
any amount in the nature of interest or fees in excess of the maximum permitted
by applicable law.

         Section 12.13.  Bound Transcripts.  Within 90 days of the day of
closing, Lessee shall prepare and furnish or cause to be prepared and furnished,
at Lessee’s expense, to Bondholder and its counsel, bound transcripts containing
this Agreement, the Mortgage, the Assignment, the Hazardous Substances
Agreement, the Escrow Agreement, the Tax Compliance Agreement and all other
documents related thereto.

         Section 12.14.  No Pecuniary Liability.  No provision, representation,
covenant or agreement contained in this Agreement, the Escrow Agreement or the
Bond or any obligation herein or therein imposed upon Lessor, or the breach
thereof, shall constitute or give rise to or impose upon Lessor a pecuniary
liability (except to the extent of any rental payments, revenues and receipts
derived by Lessor pursuant to this Agreement). No provision hereof shall be
construed to impose a charge against the general credit of Lessor or any
personal or pecuniary liability upon any commissioner, official or employee of
Lessor.

         Section 12.15.  Extent of Covenants of Lessor; No Personal or Pecuniary
Liability.  (a)  No covenant, agreement or obligation contained in this
Agreement shall be deemed to be a covenant, agreement or obligation of any
present or future commissioner, officer, employee or agent of Lessor in his or
her individual capacity, and neither the commissioners of Lessor nor any officer
thereof executing the Bond shall be liable personally on the Bond or be subject
to any personal liability or accountability by reason of the issuance thereof.
No commissioner, officer, employee or agent of Lessor shall incur any personal
liability with respect to any other action taken by him pursuant to this
Agreement or the Act, provided such member, officer, employee or agent acts in
good faith.


39


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


(b)      No agreements or provisions contained in this Agreement nor any
agreement, covenant or undertaking by Lessor contained in any document executed
by Lessor in connection with the Project, or the issuance, sale and delivery of
the Bond shall give rise to any pecuniary liability of Lessor or a charge
against its general credit, or shall obligate Lessor financially in any way
except as may be payable from the Lease Payments by Lessee and the proceeds of
the Bond. No failure of Lessor to comply with any term, condition, covenant or
agreement herein or in any document executed by Lessor in connection with the
issuance and sale of the Bond shall subject Lessor to liability for any claim
for damages, costs or other financial or pecuniary charge except to the extent
that the same can be paid or recovered from the Lease Payments or proceeds of
the Bond. Nothing in this Agreement precludes a proper party in interest from
seeking and obtaining, to the extent permitted by law, specific performance
against Lessor for any failure to comply with any term, condition, covenant or
agreement herein, provided that no costs, expenses or other monetary relief will
be recoverable from Lessor except as may be payable from the repayments by
Lessee under this Lease Agreement or from the proceeds of the Bond.

(c)      No recourse shall be had for the payment of this principal of or
premium or interest on the Bond or for any claim based thereon or upon any
obligation, covenant or agreement contained in this Agreement against any past,
present or future officer, commissioner, employee or agent of Lessor, or of any
successor corporation, as such, either directly or through Lessor or any
successor corporation, under any rule of law or equity, statute or constitution
or by the enforcement of any assessment or penalty or otherwise, and all such
liability of any such officers, commissioners, employees or agents, as such, is
hereby expressly waived and released as a condition of, and consideration for,
the execution of this Agreement and the issuance of the Bond.

(d)      Anything in this Agreement to the contrary notwithstanding, it is
expressly understood and agreed by the parties hereto that (i) Lessor may rely
conclusively on the truth and accuracy of any certificate, opinion, notice, or
other instrument furnished to Lessor by Lessee as to the existence of any fact
or state of affairs required hereunder to be noticed by Lessor; (ii) Lessor
shall not be under any obligation hereunder to perform any record keeping or to
provide any legal services; and (iii) none of the provisions of this Agreement
shall require Lessor to expend or risk its own funds or otherwise incur
financial liability in the performance of any of its duties or in the exercise
of any of its rights or powers under this Agreement, unless it shall first have
been adequately indemnified to its satisfaction against the cost, expense, and
liability which may be incurred.

         Section 12.16.  Waiver of Jury Trial.  BONDHOLDER, LESSOR AND LESSEE
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS AGREEMENT, ANY
OF THE RELATED DOCUMENTS, ANY DEALINGS AMONG BONDHOLDER, LESSOR OR LESSEE
RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG BONDHOLDER, LESSOR AND LESSEE. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS). THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY


40


--------------------------------------------------------------------------------


Exhibit 10.10(q)(1)


OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY RELATED DOCUMENTS,
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED TRANSACTIONS. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

[REMAINDER OF PAGE INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS.]





















41



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement in their
respective corporate names by their duly authorized offices, all as of the date
first written above.

Bondholder: GE CAPITAL PUBLIC FINANCE, INC.                By: /s/ [Illegible]
   Title:  Vice President             Lessor: THE UNIFIED GOVERNMENT OF
WYANDOTTE COUNTY/KANSAS CITY,
KANSAS             [SEAL] By: /s/ Carol Marinovich
Name:  Carol Marinovich
Title:  Mayor/CEO             ATTEST:    By: /s/ Tom G. Roberts
Name:  Tom G. Roberts
Title:  Unified Government Clerk                Lessee: MIDWEST GRAIN PRODUCTS,
INC.                By: /s/ Robert G. Booe
Title:  V.P. - CFO












ORIGINAL: ___ OF 6

[EXECUTION PAGE OF LEASE AGREEMENT]

--------------------------------------------------------------------------------



EXHIBIT A TO LEASE AGREEMENT


SCHEDULE OF LEASE PAYMENTS

Closing Date: August 22, 2001
Coupon Rate:            5.23%

Payment Payment Lease Principal Interest Principal Prepayment Date Number
Payment Component Component Balance* Amount* 8/21/2001   0 - - - 6,500,000.00
6,630,000.00 10/1/2001   1 114,208.87 77,380.95 36,827.92 6,422,619.05
6,551,071.43 11/1/2001   2 105,372.87 77,380.96 27,991.91 6,345,238.09
6,472,142.85 12/1/2001   3 105,035.62 77,380.96 27,654.66 6,267,857.13
6,393,214.27   1/1/2002   4 104,698.36 77,380.95 27,317.41 6,190,476.18
6,314,285.70   2/1/2002   5 104,361.11 77,380.95 26,980.16 6,113,095.23
6,235,357.13   3/1/2002   6 104,023.86 77,380.95 26,642.91 6,035,714.28
6,156,428.57   4/1/2002   7 103,686.61 77,380.96 26,305.65 5,958,333.32
6,077,499.99   5/1/2002   8 103,349.36 77,380.96 25,968.40 5,880,952.36
5,998,571.41   6/1/2002   9 103,012.10 77,380.95 25,631.15 5,803,571.41
5,919,642.84   7/1/2002 10 102,674.85 77,380.95 25,293.90 5,726,190.46
5,840,714.27   8/1/2002 11 102,337.60 77,380.95 24,956.65 5,648,809.51
5,761,785.70   9/1/2002 12 102,000.35 77,380.96 24,619.39 5,571,428.55
5,682,857.12 10/1/2002 13 101,663.10 77,380.96 24,282.14 5,494,047.59
5,603,928.54 11/1/2002 14 101,325.84 77,380.95 23,944.89 5,416,666.64
5,524,999.97 12/1/2002 15 100,988.59 77,380.95 23,607.64 5,339,285.69
5,446,071.40   1/1/2003 16 100,651.34 77,380.95 23,270.39 5,261,904.74
5,367,142.83   2/1/2003 17 100,314.09 77,380.96 22,933.13 5,184,523.78
5,288,214.26   3/1/2003 18   99,976.84 77,380.96 22,595.88 5,107,142.82
5,209,285.68   4/1/2003 19   99,639.58 77,380.95 22,258.63 5,029,761.87
5,130,357.11   5/1/2003 20   99,302.33 77,380.95 21,921.38 4,952,380.92
5,051,428.54   6/1/2003 21   98,965.08 77,380.95 21,584.13 4,874,999.97
4,972,499.97   7/1/2003 22   98,627.83 77,380.95 21,246.88 4,797,619.02
4,893,571.40   8/1/2003 23   98,290.58 77,380.96 20,909.62 4,720,238.06
4,814,642.82   9/1/2003 24   97,953.32 77,380.95 20,572.37 4,642,857.11
4,735,714.25 10/1/2003 25   97,616.07 77,380.95 20,235.12 4,565,476.16
4,656,785.68 11/1/2003 26   97,278.82 77,380.95 19,897.87 4,488,095.21
4,577,857.11 12/1/2003 27   96,941.57 77,380.95 19,560.62 4,410,714.26
4,498,928.55   1/1/2004 28   96,604.32 77,380.96 19,223.36 4,333,333.30
4,419,999.97   2/1/2004 29   96,267.06 77,380.95 18,886.11 4,255,952.35
4,341,071.40   3/1/2004 30   95,929.81 77,380.95 18,548.86 4,178,571.40
4,262,142.83   4/1/2004 31   95,592.56 77,380.95 18,211.61 4,101,190.45
4,183,214.26   5/1/2004 32   95,255.31 77,380.95 17,874.36 4,023,809.50
4,104,285.69   6/1/2004 33   94,918.06 77,380.96 17,537.10 3,946,428.54
4,025,357.11   7/1/2004 34   94,580.80 77,380.95 17,199.85 3,869,047.59
3,946,428.54   8/1/2004 35   94,243.55 77,380.95 16,862.60 3,791,666.64
3,867,499.97


--------------------------------------------------------------------------------


  9/1/2004 36   93,906.30 77,380.95 16,525.35 3,714,285.69 3,788,571.40
10/1/2004 37   93,569.05 77,380.95 16,188.10 3,636,904.74 3,709,642.83 11/1/2004
38   93,231.80 77,380.96 15,850.84 3,559,523.78 3,630,714.26 12/1/2004 39
  92,894.54 77,380.95 15,513.59 3,482,142.83 3,551,785.69   1/1/2005 40
  92,557.29 77,380.95 15,176.34 3,404,761.88 3,472,857.12   2/1/2005 41
  92,220.04 77,380.95 14,839.09 3,327,380.93 3,393,928.55   3/1/2005 42
  91,882.79 77,380.95 14,501.84 3,249,999.98 3,314,999.98   4/1/2005 43
  91,545.54 77,380.96 14,164.58 3,172,619.02 3,236,071.40   5/1/2005 44
  91,208.28 77,380.95 13,827.33 3,095,238.07 3,157,142.83   6/1/2005 45
  90,871.03 77,380.95 13,490.08 3,017,857.12 3,078,214.26   7/1/2005 46
  90,533.78 77,380.95 13,152.83 2,940,476.17 2,999,285.69   8/1/2005 47
  90,196.53 77,380.95 12,815.58 2,863,095.22 2,920,357.12   9/1/2005 48
  89,859.28 77,380.96 12,478.32 2,785,714.26 2,841,428.55 10/1/2005 49
  89,522.02 77,380.95 12,141.07 2,708,333.31 2,762,499.98 11/1/2005 50
  89,184.77 77,380.95 11,803.82 2,630,952.36 2,683,571.41 12/1/2005 51
  88,847.52 77,380.95 11,466.57 2,553,571.41 2,604,642.84   1/1/2006 52
  88,510.27 77,380.95 11,129.32 2,476,190.46 2,525,714.27   2/1/2006 53
  88,173.02 77,380.96 10,792.06 2,398,809.50 2,446,785.69   3/1/2006 54
  87,835.76 77,380.95 10,454.81 2,321,428.55 2,367,857.12   4/1/2006 55
  87,498.51 77,380.95 10,117.56 2,244,047.60 2,288,928.55   5/1/2006 56
  87,161.26 77,380.95   9,780.31 2,166,666.65 2,209,999.98   6/1/2006 57
  86,824.01 77,380.95   9,443.06 2,089,285.70 2,131,071.41   7/1/2006 58
  86,486.76 77,380.96   9,105.80 2,011,904.74 2,052,142.83   8/1/2006 59
  86,149.50 77,380.95   8,768.55 1,934,523.79 1,973,214.27   9/1/2006 60
  85,812.25 77,380.95   8,431.30 1,857,142.84 1,894,285.70 10/1/2006 61
  85,475.00 77,380.95   8,094.05 1,779,761.89 1,815,357.13 11/1/2006 62
85,137.75 77,380.95   7,756.80 1,702,380.94 1,736,428.56 12/1/2006 63
  84,800.50 77,380.96   7,419.54 1,624,999.98 1,657,499.98   1/1/2007 64
  84,463.24 77,380.95   7,082.29 1,547,619.03 1,578,571.41   2/1/2007 65
  84,125.99 77,380.95   6,745.04 1,470,238.08 1,499,642.84   3/1/2007 66
  83,788.74 77,380.95   6,407.79 1,392,857.13 1,420,714.27   4/1/2007 67
  83,451.49 77,380.95   6,070.54 1,315,476.18 1,341,785.70   5/1/2007 68
  83,114.24 77,380.96   5,733.28 1,238,095.22 1,262,857.12   6/1/2007 69
  82,776.98 77,380.95   5,396.03 1,160,714.27 1,183,928.56   7/1/2007 70
  82,439.73 77,380.95   5,058.78 1,083,333.32 1,104,999.99   8/1/2007 71
  82,102.48 77,380.95   4,721.53 1,005,952.37 1,026,071.42   9/1/2007 72
  81,765.23 77,380.95   4,384.28    928,571.42    947,142.85 10/1/2007 73
  81,427.98 77,380.96   4,047.02    851,190.46    868,214.27 11/1/2007 74
  81,090.72 77,380.95   3,709.77    773,809.51    789,285.70 12/1/2007 75
  80,753.47 77,380.95   3,372.52    696,428.56    710,357.13   1/1/2008 76
  80,416.22 77,380.95   3,035.27    619,047.61    631,428.56   2/1/2008 77
  80,078.97 77,380.95   2,698.02    541,666.66    552,499.99   3/1/2008 78
  79,741.72 77,380.96   2,360.76    464,285.70    473,571.41   4/1/2008 79
  79,404.46 77,380.95   2,023.51    386,904.75    394,642.84


A-2

--------------------------------------------------------------------------------


  5/1/2008 80   79,067.21 77,380.95   1,686.26    309,523.80    315,714.28
  6/1/2008 81   78,729.96   77,380.95   1,349.01    232,142.85    236,785.71
  7/1/2008 82   78,392.71 77,380.95   1,011.76    154,761.90    157,857.14
  8/1/2008 83   78,055.46 77,380.96      674.50      77,380.94      78,928.56
  9/1/2008 84   77,718.20 77,380.94      337.26 (0.00) (0.00) TOTAL   
7,712,488.36 6,500,000.00 1,212,488.36      



_________________________
*After payment of Lease Payment due opposite Prepayment Amount.
























A-3

--------------------------------------------------------------------------------



EXHIBIT B TO LEASE AGREEMENT


DESCRIPTION OF PERSONAL PROPERTY

Asset Number Asset Description 93 Cleaver Brooks 200 H.P. Boiler 94 Boiler
Electrical 259 Boiler Upgrades 314 Boiler Upgrades 95 Boiler Mechanical 120 Wall
Above the Boiler 363 Gas Meter Phone Line 375 Primary Switch Gear 386 Inspection
Platform 390 Plant 6" Water Header 222 Steam Cleaning System 232 Freezer Room
354 Freezer Upgrades 226 Tx-144 Mix System Platforms 230 Process Electrical
Tx-144 344 Tx-144 PLC Processor 231 Process Mechanical Tx-144 236 Tx-144 Cooking
Extruder, Mix System, Cooler, Pneumatics 406 Tx-144 Comitrol Processor 400
Tx-144 Drying System 401 Tx-144 Drying System Electrical 402 Tx-144 Drying
System Mechanical 404 Tx-144 Drying System Platform 272 Tx-144 Misc. Parts 326
Tx-85 Mix System 225 Tx-85 Extruder Modifications 104 Tx-85 Mix System Platform
124 Tx-85 Extruder Platform 294 Tx-85 Stuffer 405 Tx-85 Comitrol Processor 327
Tx-85 Magnum Upgrade 229 Fabrication of Tx-85 System Pneumatics 8 Tx-80
Cylinder, Live Bin, Mix System, Pneumatics, Cooler 24 Platforms & Ladders 25
Bulk Bag Unloader 224 Silo Pad Expansion 328 F2/K2 Peabody TecTank Silos and Mac
Equip. Pneumatics 267 F2/K2 Silo Kinergy Rings


B-1


--------------------------------------------------------------------------------


224 Silo Pad Expansion For F3, F4, F5, K3 Silos 239 F3, F4, F5, K3 Peabody
TecTank Silos 337 Silo Modifications 237 Line #4 Bemis 7115 Packaging System 378
Line #3 Bemis 7115 Packaging System 366 Linx #4 Date Coder 377 2 Safe Line Metal
Detectors 407 1 safe Line Bag Metal Detector 106 1 Gardner/Denver Air Compressor
373 2 Gardner/Denver Air Compressors 122 Moisture Analyzer 149 Break Room Water
Heater 349 NIR Analyzer 353 Liquid Process Tanks 382 Moyno Pumps for Process
Tanks 355 Plant Platform Scale 403 Scott Continuous Batching Mix System 388
Plant Racking 335 Dock Shelters 312 Trash Compactor Enclosure 370 Motorized Hand
Jack 170 Mig Welder 364 Hydraulic Press 53 Floor Crane 26 Tool Cage 369 Shop
Platforms 55 Telephone System 171 Richcol Copier 275 Office Remodel 290 CFO
Office Furniture 292 RTC Office Furniture













B-2

--------------------------------------------------------------------------------



EXHIBIT C TO LEASE AGREEMENT


DESCRIPTION OF REHABILITATION EXPENDITURES

          BUILDING ROOF REPLACEMENT
          RESIN COOLER UPGRADE
          MILLING & PACKAGING UPGRADE
          MULTIPLE INGREDIENT BLENDING
          COMITROL PROJECT FOR TX-144
          OFFICE RENOVATION





















--------------------------------------------------------------------------------



EXHIBIT F TO LEASE AGREEMENT


FORM OF BOND

$6,500,000 The Unified Government
of Wyandotte County/Kansas City, Kansas
Industrial Development Revenue Bond
(Midwest Grain Products, Inc. Project)
Series 2001


No.:  R-1           $6,500,000

Maturity Date Interest Rate September 1, 2008 5.23%



THE UNIFIED GOVERNMENT OF WYANDOTTE COUNTY/KANSAS CITY, KANSAS, a municipal
corporation created and validly existing under the laws of the State of Kansas
(hereafter referred to as “Lessor”), for value received, hereby promises to pay
GE Capital Public Finance, Inc., 8400 Normandale Lake Boulevard, Suite 470,
Minneapolis, Minnesota 55437, or to registered assigns, but solely from the
Lease Payments hereinafter described, the principal sum of

SIX MILLION FIVE HUNDRED THOUSAND DOLLARS

in any coin or currency of the United States of America which on the date of
payment thereof is the legal tender for the payment of public and private debts,
and to pay, solely from such Lease Payments, in like coin and currency, interest
on the principal sum from the date hereof, such interest to be at the rates, and
all such payments of interest, principal or interest and principal to be payable
at the time and place, in the amounts and in accordance with the terms set forth
in that certain Lease Agreement dated as of August 1, 2001 (the “Lease
Agreement”) among Lessor, GE Capital Public Finance, Inc. and Midwest Grain
Products, Inc. (“Lessee”). All terms used herein in capitalized form and not
otherwise defined herein shall have the meanings ascribed thereto in the Lease
Agreement.

This Bond is payable as to principal and prepayment premium, if any, solely from
Lease Payments to be made by Lessee and is secured by, among other things, a
lien on the Project financed pursuant to the Lease Agreement.

This Bond shall not represent or constitute a debt or pledge of the faith and
credit of Lessor, and this Bond is payable solely from the revenues pledged
therefor pursuant to the Lease Agreement, and no moneys of Lessor raised by
taxation shall be obligated or pledged for the payment of Lease Payments or any
other amounts due under this Bond.



F-1


--------------------------------------------------------------------------------


This Bond is subject to prepayment upon the terms and conditions set forth in
the Lease Agreement.

It is hereby certified, recited and declared that all acts, conditions and
things required to exist to happen and to be performed precedent to and in the
issuance of this Bond exist, have happened and have been performed in regular
and due form and time as required by the Constitution and laws of the State of
Kansas applicable thereto and that the issuance of this Bond is in full
compliance with all Constitutional and statutory limitations, provisions and
restrictions.

IN WITNESS WHEREOF, THE UNIFIED GOVERNMENT OF WYANDOTTE COUNTY/KANSAS CITY,
KANSAS has issued this Bond and has caused the same to be signed by the
signature of its authorized representative this ___ day of _________, 2001.

   THE UNIFIED GOVERNMENT OF WYANDOTTE COUNTY/KANSAS CITY, KANSAS         
By:_________________________
Name:  Carol Marinovich
Its:  Mayor/CEO


[SEAL]


ATTEST:


By:_________________________
Name:  Tom G.Roberts
Title:  Unified Government Clerk
















F-2


--------------------------------------------------------------------------------


ASSIGNMENT

         FOR VALUE RECEIVED, the undersigned ___________________________ (the
“Transferor”) hereby sells, assigns and transfers unto
_____________________________ (the “Transferee”)


PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER OF TRANSFEREE

_______________________________________

the within Bond and all rights thereunder, and hereby irrevocably constitutes
and appoints _________ as attorney to register the transfer of the within Bond
on the books kept for registration of transfer thereof, with full power of
substitution in the premises.



Date:
Signature Guaranteed:


___________________________


NOTICE: Signature(s) must be guaranteed by an eligible guarantor institution
which is a member of a recognized signature guarantee program, i.e., Securities
Transfer Agents Medallion Program (STAMP), Stock Exchanges Medallion Program
(SEMP) or New York Stock Exchange Medallion Signature Program.

NOTICE: No transfer will be registered and no new Bond will be issue in the name
of the Transferee, unless the signature(s) to this assignment correspond(s) with
the name as it appears on the face of the within Bond in every particular,
without alteration or enlargement or any change whatever and the Social Security
or Federal Employer Identification Number of the Transferee is supplied.
















F-3


--------------------------------------------------------------------------------



EXHIBIT I TO LEASE AGREEMENT


LEGAL DESCRIPTION OF REAL PROPERTY


TRACT I

A tract of land in the Southeast Quarter of Section 15, Township 11 South, Range
25 East of the Sixth Principal Meridian in Kansas City, Wyandotte County, Kansas
being more particularly described as follows:

Beginning at a point on the North right-of-way line of Berger Avenue, as now
established, said point being 343.29 feet East of the East right-of-way line of
vacated 1st Street as now established, said point also being 906.0 feet North
and 1460.79 feet East of the Southwest corner of the Southeast Quarter of said
Section 15;

>Thence Northwesterly 124.81 feet, along a curve concave to the Northeast,
having a radius of 1208.11 feet through a central angle of 5E 55’ 16” and to
which the center of the circle of said curve bears North 52E 15’ 04” East;

Thence North 29E 36’ 07” West 139.08 feet, along a line which makes a right
deflection angle of 2E 13’ 34” with the tangent of the curve last described;

Thence North 28E 33’ 48” West 57.55 feet to a point on the center line of
vacated Bayard Avenue (also know as Delaware Avenue), said point being 177.49
feet East of the East right-of-way line of vacated 1st Street;

Thence North 9E 11’ 48” East 278.87 feet to a point on the South right-of-way
line of vacated Carr Avenue, as now established, said point being 223.68 feet
East of the East right-of-way line of vacated 1st Street;

Thence North 0E 20’ 15” West 30.0 feet to a point on the centerline of vacated
Carr Avenue;

Thence North 89E 38’ 27” East 123.82 feet, along the center line of vacated Carr
Avenue, to a point 347.5 feet East of the East right-of-way line of vacated 1st
Street;

Thence North 0E 20’ 15” West 27.22 feet, along a line parallel with and 347.5
feet East of the East right-of-way line of vacated 1st Street;

Thence South 84E 28’ 27” East 904.85 feet to a one-half inch reinforcing bar
found with LS-533 survey cap;

Thence South 05E 31’ 33” West 261.82 feet to the beginning of a non-tangent
curve concave to the Northwest having a radius of 431.80 feet and a one-half
inch reinforcing bar found with LS-533 survey cap;


I-1


--------------------------------------------------------------------------------


Thence Southwesterly 129.60 feet, along said non-tangent curve, through a
central angle of 17E 11’ 49” having a chord bearing of South 30E 09’ 18” West
and a chord distance of 129.12 feet, said curve being parallel with and 46.5
feet Northwesterly of the center line of the Kansas City Belt Railway connection
to Badger Lumber Yard, as recorded in Book 82 at Page 420, to a one-half inch
reinforcing bar found with LS-533 survey cap;

Thence South 37E 10’ 40” West 12.06 feet, parallel with and 46.5 feet
Northwesterly of the center line of said railway connection, to a one-half inch
reinforcing bar found with LS-533 survey cap;

Thence South 58E 47’ 33” West 273.49 feet to a point on the North right-of-way
line of Berger Avenue, as now established, and a one-half inch reinforcing bar
found with LS-533 survey cap;

Thence South 89E 38’ 27” West 501.80 feet, along said North right-of-way line to
the point of beginning, containing 497,928 square feet or 11.4309 acres, more or
less.

Subject to all easements and restrictions of record.


TRACT II

Lots 1, 10, 11, 12, and 13, Block 1 and Lots 1, 2, 3, 4, 5, 6 and 7, Block 2,
THE JUNCTION, a subdivision of land in Kansas City, Wyandotte County, Kansas.
















I-2


--------------------------------------------------------------------------------



EXHIBIT J TO LEASE AGREEMENT


LIST OF PERMITTED EXCEPTIONS


1.

All assessments and taxes for the year 2001 and all subsequent years. None are
now due and payable.


2.

Memorandum of Agreement by and between Union Pacific Railroad Company, Cedrite
Technologies, Inc., formerly known as SNP, Inc., by instrument dated November 9,
1987, filed for record November 30, 1987, as Document No. 1044269 in Book 3262,
Page 276.


3.

All coal, oil, gas and the minerals and mineral rights reserved in the premises
by the Union Pacific Railroad Company, in a Deed dated September 24, 1987, and
recorded in Book 3262, Page 283, as Document No. 1044270.


4.

Corporation Easement by and between Prime Investments, Inc., and the City of
Kansas City, Kansas for the use and benefit of the Board of Public Utilities of
Kansas City, Kansas filed January 25, 1988, in Book 3272, Page 89, as Document
No. 1046997, granting the right to erect, maintain and repair wires and all
appurtenances thereto, for the transmission and distribution of electric energy
and the right to trim or remove such trees, branches, shrubs, bushes, and other
obstacles as may interfere with, the safe, proper and expeditious erection,
reconstruction, operation and maintenance under varying conditions of operation,
renewal and removal of said line or any part thereof, said right of way being
over, under, along and across the following lands in the City of Kansas City,
Kansas, to wit:


 

A strip of land 10.00 feet wide situated in the Southeast Quarter of Section 15,
Township 11 South, Range 25 East of the Sixth Principal Meridian in Kansas City,
Wyandotte County, Kansas, said strip of land lying 5.00 feet on each side of the
following described center line: Beginning at a point on the North right of way
line of Berger Avenue, as now established, said point being 640.05 feet East of
the East right of way line of vacated First Street, as now established, said
point also being 906.0 feet North and 1757.55 feet East of the Southwest corner
of the Southeast Quarter of said Section 15; thence North 2 degrees 18 minutes
39 seconds West 12.92 feet, along said center line, to Point “A”; thence North
32 degrees 57 minutes 47 seconds East 153.42 feet, along said center line;
thence South 84 degrees 28 minutes 27 seconds East 111.42 feet, along said
center line; thence North 5 degrees 31 minutes 33 seconds East 335.76 feet,
along said center line; thence North 84 degrees 28 minutes 27 seconds West
237.42 feet, along said center line, to the “point of terminus” of said easement
description. Together with a 10.00 feet wide guy anchor easement lying 5.00 feet
on each side of the following described center line; Beginning at Point “A” in
the above described easement; thence North 2 degrees 18 minutes 39 seconds West
20.00 feet to the “Point of Terminus” of said easement description.




J-1


--------------------------------------------------------------------------------


 

NOTE:   The side lines of the above described easements are to be lengthened
and/or shortened at the points of beginning, points of intersection and/or
points of terminus to prevent any gores, gaps or overlaps which may be created
by this description.


5.

Easement granted to City of Kansas City, Kansas by the instrument filed
April 25, 1989 as Document No. 1073766 in Book 3360 at Page 163, over a portion
of the premises in question, as more fully described therein.



























J-2


--------------------------------------------------------------------------------